EXHIBIT 10.1

 

LOAN AND SECURITY AGREEMENT

 

Prime Metals Acquisition LLC

 

and

 

Berkshire Bank

 

Dated as of August 31, 2018

 



 

   



 

TABLE OF CONTENTS

 



 

 

Page

 

SECTION I. DEFINITIONS AND INTERPRETATION

 

 1

 

 

 

 

 

 

1.1.

Terms Defined

 

1

 

1.2.

Accounting Principles

 

16

 

1.3.

Construction

 

16

 

 

 

 

 

 

SECTION II. THE LOANS

 

16

 

 

 

 

 

 

2.1.

Revolving Credit – Description

 

16

 

2.2.

Reserved

 

17

 

2.3.

Term Loans – Description

 

 

 

2.4.

Advances and Payments

 

18

 

2.5.

Interest

 

19

 

2.6.

Additional Interest Provisions

 

20

 

2.7.

Fees and Charges

 

20

 

2.8.

Early Termination; Prepayments

 

21

 

2.9.

Use of Proceeds

 

21

 

2.10.

Capital Adequacy

 

22

 

2.11.

Taxes.

 

22

 

2.12.

Joint and Several Liability.

 

23

 

 

 

 

 

SECTION III. COLLATERAL

 

25

 

 

 

 

 

3.1.

Collateral

 

25

 

3.2.

Lien Documents

 

26

 

3.3.

Other Actions

 

26

 

3.4.

Searches, Certificates

 

26

 

3.5.

Landlord’s and Warehouseman’s Waivers; Access Agreements

 

27

 

3.6.

Power of Attorney

 

27

 

 

 

 

 

SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 

 27

 

 

 

 

 

4.1.

Resolutions, Opinions, and Other Documents

 

27

 

4.2.

Reserved.

 

29

 

4.3.

Absence of Certain Events

 

29

 

4.4.

Warranties and Representations at Closing

 

29

 

4.5.

Compliance with this Agreement

 

29

 

4.6.

Officers’ Certificate

 

29

 

4.7.

Closing

 

29

 

4.8.

Waiver of Rights

 

29

 

4.9.

Conditions for Future Advances

 

29

 



 



  i

   



 

SECTION V. REPRESENTATIONS AND WARRANTIES

 

 30

 

 

 

 

 

5.1.

Organization and Validity

 

30

 

5.2.

Places of Business

 

31

 

5.3.

Pending Litigation

 

31

 

5.4.

Title to Properties

 

31

 

5.5.

Consent

 

31

 

5.6.

Taxes

 

31

 

5.7.

Financial Statements and Projections

 

32

 

5.8.

Full Disclosure

 

32

 

5.9.

Subsidiaries

 

32

 

5.10.

Investments, Guarantees, Contracts, etc.

 

32

 

5.11.

Government Regulations, ERISA, etc.

 

33

 

5.12.

Business Interruptions

 

34

 

5.13.

Names and Intellectual Property

 

34

 

5.14.

Other Associations

 

35

 

5.15.

Environmental Matters

 

35

 

5.16.

Investment Company Act

 

36

 

5.17.

Capital Stock

 

36

 

5.18.

Solvency

 

36

 

5.19.

Perfection and Priority

 

36

 

5.20.

Commercial Tort Claims

 

36

 

5.21.

Letter of Credit Rights

 

36

 

5.22.

Deposit Accounts

 

36

 

5.23.

Anti-Terrorism Laws

 

37

 

5.24.

Delivery of Shareholder Debt Documents

 

37

 

 

 

 

 

SECTION VI. BORROWERS’ AFFIRMATIVE COVENANTS

 

 37

 

 

 

 

 

6.1.

Payment of Taxes and Claims

 

38

 

6.2.

Maintenance of Properties and Corporate Existence

 

38

 

6.3.

Business Conducted

 

39

 

6.4.

Litigation Notices

 

39

 

6.5.

Issue Taxes

 

39

 

6.6.

Bank Accounts

 

39

 

6.7.

ERISA Notices

 

40

 

6.8.

Financial Covenants

 

40

 

6.9.

Financial and Business Information

 

41

 

6.10.

Officers’ Certificates

 

42

 

6.11.

Audits and Inspection; Appraisals

 

42

 

6.12.

Reserved

 

42

 

6.13.

Information to Participant

 

42

 

6.14.

Material Adverse Developments

 

43

 

6.15.

Places of Business

 

43

 

6.16.

Commercial Tort Claims

 

43

 

6.17.

Letter of Credit Rights

 

43

 

6.18.

Lockbox

 

43

 

6.19.

Closure of Deposit Accounts

 

43

 

6.20.

Payment of Subcontractors

 

43

 

6.21.

Electronic Transmission

 

43

 

 

  ii

   

 

SECTION VII. BORROWER’S NEGATIVE COVENANTS:

 

 44

 

 

 

 

 

7.1.

Merger, Consolidation, Dissolution or Liquidation

 

44

 

7.2.

Acquisitions

 

44

 

7.3.

Liens and Encumbrances

 

44

 

7.4.

Transactions With Affiliates or Subsidiaries

 

45

 

7.5.

Guarantees

 

45

 

7.6.

Other Indebtedness

 

45

 

7.7.

Loans and Investments

 

45

 

7.8.

Use of Lenders’ Name

 

45

 

7.9.

Miscellaneous Covenants

 

45

 

7.10.

Jurisdiction of Organization

 

45

 

7.11.

Distributions

 

46

 

7.12.

Material Agreement

 

46

 

7.13.

Compliance with ERISA

 

46

 

 

 

 

 

SECTION VIII. DEFAULT

 

 47

 

 

 

 

 

8.1.

Events of Default

 

47

 

8.2.

Cure

 

49

 

8.3.

Rights and Remedies on Default

 

49

 

8.4.

Nature of Remedies

 

51

 

8.5.

Set-Off

 

51

 

 

 

 

 

SECTION IX. MISCELLANEOUS

 

 51

 

 

 

 

 

9.1.

Governing Law

 

51

 

9.2.

Integrated Agreement

 

51

 

9.3.

Waiver

 

51

 

9.4.

Indemnity

 

52

 

9.5.

Time

 

52

 

9.6.

Expenses of Lender

 

53

 

9.7.

Brokerage

 

53

 

9.8.

Notices

 

53

 

9.9.

Headings

 

54

 

9.10.

Survival

 

54

 

9.11.

Successors and Assigns

 

54

 

9.12.

Duplicate Originals

 

55

 

9.13.

Modification

 

55

 

9.14.

Signatories

 

55

 

9.15.

Third Parties

 

55

 

9.16.

Discharge of Taxes, Borrower’s Obligations, Etc.

 

55

 

9.17.

Withholding and Other Tax Liabilities

 

55

 

9.18.

Consent to Jurisdiction

 

56

 

9.19.

Additional Documentation

 

56

 

9.20.

Advertisement

 

56

 

9.21.

Waiver of Jury Trial

 

56

 

9.22.

Consequential Damages, etc.

 

56

 

9.23.

Nonliability of Lender

 

56

 

9.24.

Confidentiality

 

57

 

9.25.

Patriot Act Notice

 

57

 

9.26.

Keepwell

 

57

 

 



  iii

   



 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (“Agreement”) is dated this 31st day of August,
2018, by and between Prime Metals Acquisition LLC, a Delaware limited liability
company (“Prime Metals”, together with each other Person joined hereto as a
borrower from time to time, each a “Borrower” and collectively, “Borrowers”),
and Berkshire Bank, a Massachusetts Banking Corporation (“Lender”).

 

BACKGROUND

 

A. Borrowers desire to establish financing arrangements with Lender and Lender
is willing to make loans and extensions of credit to Borrowers under the terms
and provisions hereinafter set forth.

 

B. The parties desire to define the terms and conditions of their relationship
in writing.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

SECTION I. DEFINITIONS AND INTERPRETATION

 

1.1. Terms Defined: As used in this Agreement, the following terms have the
following respective meanings:

 

Account – All of the “accounts” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter arising.

 

Account Debtor – Any Person obligated on any Account owing to a Borrower.

 

Accumulated Funding Deficiency – Any accumulated funding deficiency as defined
in Section 302(a) of ERISA.

 

Advance Request – Has the meaning set forth in Section 2.4(c)(ii).

 

Advance(s) – Any monies advanced or credit extended to any Borrower by Lender
under the Revolving Credit, including without limitation, cash advances.

 

Affiliate – With respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director,
officer, member or manager (i) of such Person, (ii) of any Subsidiary of such
Person, or (iii) any person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or comparable equivalent) of such Person, or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Control may be by ownership, contract, or
otherwise.

 



  1

   



 

Agreement – Has the meaning set forth in the preamble hereto.

 

Anti-Terrorism Laws – Any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

Application Date – Has the meaning set forth in Section 2.4(b).

 

Asset Sale – The sale, transfer, lease, license or other disposition (whether
voluntary or involuntary) by any Borrower, or by any Subsidiary of any Borrower,
to any Person other than a Borrower, of any Property now owned, or hereafter
acquired, of any nature whatsoever in any transaction or series of related
transactions other than the sale of Inventory in the ordinary course of
business. An Asset Sale includes, but is not limited to, a merger,
consolidation, division, conversion, dissolution or liquidation.

 

Assignment of Claims Act – The Federal Assignment of Claims Act, 31 U.S.C. §
3727 et seq., as amended from time to time.

 

Authorized Officer – Any officer (or comparable equivalent) of any Borrower
authorized by specific written resolution of such Borrower to request Advances,
execute Compliance Certificates or to execute any instruments, documents,
agreements or certificates required hereunder.

 

Availability Block- – The sum of Five Hundred Thousand Dollars ($500,000);
provided, however, that, commencing with the earlier of (i) delivery of the
annual financial statements required under Section 6.9(a)(ii) for the fiscal
year ending December 31, 2018 and (ii) twelve (12) months after the Closing
Date, the Availability Block shall be reduced to Zero Dollars ($0) so long as
(a) no Default or Event of Default exists and (b) Average Undrawn Availability
(exclusive of the Availability Block) is greater than Five Hundred Thousand
Dollars ($500,000) as of such date, in each case, as evidenced by the financial
statements and related certificates, as applicable.

 

Average Undrawn Availability – For any date of determination, the quotient
obtained by dividing (a) the sum of Undrawn Availability for each day during the
60-day period ending on the day immediately preceding such date of determination
by (b) 60.

 

Bank Affiliate – With respect to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 25% or more of any class of Capital Stock
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Capital Stock, contract or otherwise.

 

Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.

 



  2

   



 

Beneficial Owner – For each Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s equity interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

 

Blocked Person – Has the meaning set forth in Section 5.23(b).

 

Borrowing Agent – Prime Metals.

 

Borrowing Base – As of the date of determination thereof, an amount equal to the
lesser of (i) the Maximum Revolving Credit Amount or (ii) the sum of (A) eighty
five percent (85%) of Eligible Accounts plus (B) the lesser of (1) Three Million
Dollars ($3,000,000) and (2) fifty percent (50%) of Eligible Inventory minus (C)
the Availability Block minus (D) such reserves, in such amounts and with respect
to such matters, as Lender may deem reasonably proper and necessary from time to
time in its permitted discretion.

 

Borrowing Base Certificate – Has the meaning set forth in Section 6.9(a)(iii).

 

Business Day – A day other than Saturday or Sunday when Lender is open for
business in Boston, Massachusetts.

 

Capital Expenditures – For any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period) made in respect of the purchase, construction or other acquisition of
fixed or capital assets, determined in accordance with GAAP.

 

Capital Stock – Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

 

Capitalized Lease Obligations – Any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, consistently applied, but excluding lease
obligations that would be classified as operating lease obligations in
accordance with GAAP as in effect on the Closing Date.

 

Cash Collateral Account – Has the meaning set forth in Section 2.4(b)(i).

 

Cash Flow Coverage Ratio – For any period, the ratio of (i) Consolidated EBITDA
minus Distributions minus Unfunded Capital Expenditures minus Consolidated Tax
Expenses paid in cash to (ii) principal payments on account of Indebtedness
(other than on account of the Revolving Credit and the payment in full of the
Existing Indebtedness on the Closing Date) plus Consolidated Interest Expense
during the immediately preceding twelve month period, all as determined in
accordance with GAAP.

 

Certificate of Beneficial Ownership – For each Borrower, a certificate in form
and substance acceptable to Lender (as amended or modified by Lender from time
to time in its sole discretion), certifying, among other things, the Beneficial
Owner of such Borrower.

 

CFTC – The Commodity Futures Trading Commission.

 



  3

   



 

Change in Law – The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any Requirement of Law, (b) any
change in any Requirement of Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of a Requirement of Law) by any Governmental Authority;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of any
Requirement of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of a Requirement of Law), in each case pursuant
to Basel III, shall in each case be deemed to be a Change in Law regardless of
the date enacted, adopted, issued, promulgated or implemented.

 

Change of Control – The result caused by the occurrence of any event which
results in (a) the Original Owners owning (beneficially, legally or otherwise)
less than Twenty percent (20%) of any class of the issued and outstanding
Capital Stock of Holdings entitled to vote, (b) any person or group of persons
(within the meaning of Section 13(d) or 14(a) of the Exchange Act), other than
the Original Owners, shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of Twenty
Five Percent (25%) or more of the voting Equity Interests of Holdings, (c)
Holdings owning (beneficially, legally or otherwise) less than Eighty Percent
(80%) of any class of the issued and outstanding Capital Stock of Prime Metals
entitled to vote or (d) the Original Owners ceasing to direct or cause the
direction of the management and policies of Prime Metals.

 

Closing – Has the meaning set forth in Section 4.7.

 

Closing Date – Has the meaning set forth in Section 4.7.

 

COBRA – The group health plan continuation coverage requirements of Section
4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

Code – The Internal Revenue Code of 1986, as amended, or its predecessor or
successor, as applicable, and any United States Treasury regulations issued
thereunder.

 

Collateral – All of the Property and interests in Property described in Section
3.1 of this Agreement and all other Property and interests in Property that now
or hereafter secure payment of the Obligations and satisfaction by Borrowers of
all covenants and undertakings contained in this Agreement and the other Loan
Documents.

 

Commission – The Securities and Exchange Commission or any similar agency then
having jurisdiction to enforce the Securities Act or the Exchange Act.

 

Commodity Exchange Act – The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate – Has the meaning set forth in Section 6.10.

 



  4

   



 

Consolidated Amortization Expense – For any period, the aggregate consolidated
amount of amortization expenses of Borrowers, as determined in accordance with
GAAP.

 

Consolidated Depreciation Expense – For any period, the aggregate consolidated
amount of depreciation expenses of Borrowers, as determined in accordance with
GAAP.

 

Consolidated EBITDA – For any period, Borrowers’ Consolidated Net Income (or
deficit) plus (a) Consolidated Interest Expense, plus (b) Consolidated
Depreciation Expense, plus (c) Consolidated Amortization Expense, plus (d)
Consolidated Tax Expense, minus (e) extraordinary gains plus (f) extraordinary
losses, all as determined in accordance with GAAP.

 

Consolidated Interest Expense – For any period (without duplication), the
aggregate consolidated amount of interest expense required to be paid or accrued
during such period on all Indebtedness of Borrowers outstanding during all or
any part of such period, as determined in accordance with GAAP.

 

Consolidated Net Income – For any period, consolidated net income after taxes of
Borrowers as such would appear on Borrowers’ consolidated statement of income,
prepared in accordance with GAAP.

 

Consolidated Tax Expense – For any period, the aggregate consolidated amount of
income tax expenses of Borrowers, as determined in accordance with GAAP.

 

Default – Any event, act, condition or occurrence which with notice, or lapse of
time or both, would constitute an Event of Default hereunder.

 

Default Rate – Has the meaning set forth in Section 2.6(b).

 

Disqualified Stock – Any Capital Stock which by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event (i) matures or is mandatorily redeemable for any
reason, (ii) is convertible or exchangeable for Indebtedness or Capital Stock
that meets the requirements of clauses (i) and (ii), or (iii) is redeemable at
the option of the holder thereof, in whole or in part, in each case on or prior
to the date that is ninety-one (91) days after the Revolving Loan Maturity Date.

 

Distribution –

 

a. Cash dividends or other cash distributions (including Permitted Tax
Distributions) on any now or hereafter outstanding Capital Stock of any
Borrower;

 

b. The redemption, repurchase, defeasance or acquisition of such Capital Stock
or of warrants, rights or other options to purchase such Capital Stock; and

 

c. Any loans or advances (other than salaries), to any shareholder(s),
partner(s) or member(s) of any Borrower.

 



  5

   



 

DOL – United States Department of Labor, or any Government Authority succeeding
to the functions thereof.

 

Dollar, Dollars and U.S. Dollars and the Symbol $ – Lawful money of the United
States of America.

 

Early Termination Date – Has the meaning set forth in Section 2.8(a).

 

Eligible Accounts – All Accounts of each Borrower meeting all of the following
specifications: (i) the Account is lawfully and exclusively owned by such
Borrower and subject to no Lien (other than Permitted Liens, if applicable, and
Liens granted under this Agreement) and such Borrower has the right of
assignment thereof and the power to grant a security interest therein; (ii) the
Account is valid and enforceable representing the undisputed indebtedness of an
Account Debtor not more than ninety (90) days past the original invoice date and
does not represent a rebilling; (iii) not more than fifty percent (50%) of the
aggregate balance of all Accounts owing from an Account Debtor obligated on the
Account are outstanding more than ninety (90) days past their original invoice
dates; (iv) the Account is not subject to any defense, set-off, retainage,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance
or adjustment of any kind in each case to the extent of the amount of any such
defense, set-off, retainage, counterclaim, deduction, discount, chargeback,
freight claim, allowance or adjustment; (v) the Account is net of any portion
thereof attributable to the sale of goods that have been returned, rejected,
lost or damaged; (vi) if the Account arises from the sale of goods by such
Borrower, such sale was an absolute sale and not on consignment or on approval
or on a sale-or-return basis nor subject to any other repurchase or return
agreement, and such goods have been shipped to the Account Debtor or its
designee; (vii) if the Account arises from the performance of services, such
services have actually been performed; (viii) the Account arose in the ordinary
course of such Borrower’s business; (ix) no notice of the bankruptcy,
receivership, reorganization, liquidation, dissolution, or insolvency of the
Account Debtor has been received by Lender or such Borrower; (x) the Account is
an Account for which Lender reasonably believes that the validity,
enforceability or collection of the Account is not invalid or otherwise
impaired; (xi) the Account Debtor is not a Subsidiary or Affiliate of any
Borrower; (xii) the sale does not represent a sale pursuant to a government
contract unless such Borrower has complied, for the benefit of Lender, with the
Assignment of Claims Act; (xiii) the Account is not an Account of an Account
Debtor having its principal place of business or executive office outside the
United States or a province of Canada that has not adopted the Personal Property
Security Act of Canada, unless the payment of such Account is guaranteed by an
irrevocable letter of credit satisfactory to Lender or by credit insurance,
satisfactory to Lender; (xiv) the Account is not an Account on which the Account
Debtor is obligated to such Borrower under any Instrument; (xv) the transaction
which gave rise to the Account complies in all respects with all applicable
Requirements of Law; (xvi) the Account is not subject to performance bond,
surety bond or similar instrument and (xvii) the Account meets such other
reasonable specifications and requirements which may from time to time be
established by Lender. Eligible Accounts shall not include that portion of an
Account representing interest or finance charges for past due balances or
unapplied credits.

 

Eligible Contract Participant – An “eligible contract participant” as defined in
the Commodity Exchange Act and regulations thereunder.

 



  6

   



 

Eligible Inventory – Any and all raw material and finished goods Inventory of
each Borrower valued at the lower of cost or market value (determined on a
first-in/first-out basis) located at such Borrower’s places of business shown on
Schedule “5.2” attached hereto and made part hereof (and for which location
Lender has received a landlord, warehouse, processor or mortgagee waiver as
determined by, and in form and substance satisfactory to, Lender), which (i) is
not subject to any Lien (other than Liens granted under this Agreement and
Permitted Liens, if applicable); (ii) is not slow moving, damaged, obsolete or
unmerchantable; (iii) meets all standards, if any, imposed by any Governmental
Authority and all Requirements of Law including, without limitation, the Fair
Labor Standards Act of 1938, as in effect from time to time; (iv) is not
Inventory held on consignment; (v) is not Inventory in-transit; (vi) does not
consist of shipping and packaging materials; and (vii) meets such other
reasonable specifications and requirements which may from time to time be
established by Lender.

 

Employee Pension Plan – Any Plan which is subject to Part 3 of Subtitle B of
Title 1 of ERISA.

 

Environmental Laws – Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect from time to time.

 

ERISA – The Employee Retirement Income Security Act of 1974, as amended, and any
regulations issued thereunder by the DOL or PBGC.

 

ERISA Affiliate – (i) Any corporation included with any Borrower in a controlled
group of corporations within the meaning of Section 414(b) of the Code, (ii) any
trade or business (whether or not incorporated) which is under common control
with any Borrower within the meaning of Section 414(c) of the Code; or (iii) any
member of an affiliated service group of which any Borrower is a member within
the meaning of Section 414(m) of the Code.

 

Event of Default – Has the meaning set forth in Section 8.1.

 

Exchange Act – The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder.

 

Excluded Property – With respect to a Borrower, (i) any “intent-to-use”
trademark until such time as such Borrower begins to use such trademark and (ii)
any Property now or hereafter held by such Borrower to the extent (but only to
the extent) such item contains a term or is subject to a rule of law, statute or
regulation that restricts, prohibits, or requires a consent (that has not been
obtained) of a Person (other than such Borrower) to, the creation, attachment or
perfection of the security interest granted herein, and in each case solely to
the extent that such restriction, prohibition and/or requirement of consent is
effective and enforceable under applicable law and is not rendered ineffective
by applicable law (including, without limitation, pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC); provided, however that (x) Excluded Property
shall not include any proceeds of any such item, and (y) any item of Excluded
Property that at any time ceases to satisfy the criteria for Excluded Property
(whether as a result of the applicable Borrower obtaining any necessary consent,
any change in any rule of law, statute or regulation, or otherwise), shall no
longer be Excluded Property.

 



  7

   



 

Excluded Swap Obligation – With respect to any Borrower or Guarantor, any
obligation under any Hedging Agreement if, and only to the extent that, all or
any portion of this Agreement or any other Loan Document to which such Borrower
or Guarantor is a party with respect to, the guaranty of such Borrower or
Guarantor of, or the grant by such Borrower or Guarantor of a security interest
to secure, such obligation under any Hedging Agreement (or any guaranty thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof) by virtue of such Borrower’s or Guarantor’s failure for any
reason to constitute an Eligible Contract Participant at the time this Agreement
or any other Loan Document, or any grant by such Borrower or Guarantor of a
security interest to secure such obligation under any Hedging Agreement (or any
guaranty thereof), would otherwise have become effective with respect to such
related obligation under any Hedging Agreement but for such Borrower’s or
Guarantor’s failure to constitute an Eligible Contract Participant at such time.
If an obligation under any Hedging Agreement arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such obligation under any Hedging Agreement that is attributable to swaps for
which a guaranty or security interest is or becomes illegal.

 

Excluded Taxes – With respect to Lender, or any other recipient of any payment
to be made by or on account of any Obligations, (i) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of Lender, in which its
applicable lending office is located or, (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located.

 

Executive Order No. 13224 – The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced and as may be in effect
from time to time.

 

Existing Indebtedness – That certain Indebtedness owing by Prime Metals to
SummitBridge National Investments V LLC and evidenced by that certain Credit
Agreement dated as of August 17, 2017, by and between Prime Metals and
SummitBridge National Investments V LLC, as amended, restated or otherwise
modified from time to time.

 

Expenses – Has the meaning set forth in Section 9.6.

 

Flood Laws – Any Requirement of Law relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and any other Requirement of Law related
thereto.

 



  8

   



 

GAAP – Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent reviewed or, if applicable,
audited financial statements of Borrowers furnished to Lender and described in
Section 5.7 herein.

 

Governmental Authority – Any federal, state or local government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury, or
arbitration.

 

Guarantors – (i) Holdings and (ii) any other Person who may hereafter guaranty,
as surety, all of the Obligations.

 

Hazardous Substances – Any substances defined or designated as hazardous or
toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.

 

Hedging Agreements – Any Interest Hedging Instrument or any other interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement, or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. § 101 et. seq.).

 

Holdings – Amerinac Holding Corp., a Delaware corporation.

 

Holdings Guaranty – The Surety and Guaranty Agreement dated as of the Closing
Date made by Holdings in favor of Lender, as amended, restated, amended and
restated or otherwise modified from time to time.

 

Indebtedness – Of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money (including with respect to
Borrowers, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all Capitalized Lease Obligations of such Person, (iv)
the face amount of all letters of credit issued for the account of such Person
and all drafts drawn thereunder, (v) all obligations of other Persons which such
Person has guaranteed, (vi) Disqualified Stock, (vii) all net obligations of
such Person under Hedging Agreements, and (viii) all liabilities secured by any
Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.

 

Indemnified Taxes – Taxes other than Excluded Taxes.

 

Interest Period – Initially, the period commencing as of the Closing Date and
ending on the last day of August, 2018, and, thereafter, commencing on the first
day of each month ending on the last day of such month.

 

Intellectual Property – Property constituting under any applicable law a patent,
patent application, copyright, trademark, service mark, trade name, mask work,
trade secret or license or other right to use any of the foregoing.

 



  9

   



 

Interest Hedging Instrument – Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C. § 101 et. seq.) between any Borrower and
Lender (or any Affiliate of Lender).

 

Interest Rate Change Date – The first day of each month commencing October 1,
2018.

 

Inventory – All of the “inventory” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter acquired or created.

 

IRS – Internal Revenue Service.

 

LIBOR Rate – The rate of interest in U.S. Dollars (rounded upwards, at the
Lender’s option, to the next 1/8th of one percent) equal to the Intercontinental
Exchange Benchmark Administration Ltd. (“ICE, ”or the successor thereto if ICE
is no longer making a London Interbank Offered Rate available) (“ICE LIBOR”)
rate for the equivalent Interest Period as published by Bloomberg (or such other
commercially available source providing quotations of ICE LIBOR as designated by
Lender from time to time) at approximately 11:00 A.M. (London time) two (2)
London Business Days prior to the Interest Rate Change Date; provided however,
if more than one ICE LIBOR is specified, the applicable rate shall be the
arithmetic mean of all such rates. If, for any reason, such rate is not
available, the term LIBOR shall mean, with respect to any Interest Period, the
rate of interest per annum determined by Lender to be the average rate per annum
at which deposits in dollars are offered for such Interest Period by major banks
in London, England at approximately 11:00 A.M. (London time) 2 London Business
Days prior to the Interest Rate Change Date; provided; however, if the LIBOR
Rate is unascertainable as set forth in Section 2.13, the LIBOR Rate shall be a
comparable replacement rate determined in accordance with Section 2.13.
Notwithstanding the foregoing, if the LIBOR Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

 

LIBOR Termination Date – Has the meaning set forth in Section 2.13(a).

 

Lien – Any interest of any kind or nature in property securing an obligation
owed to, or a claim of any kind or nature in property by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a lease, consignment or bailment for security purposes, a
trust, or an assignment. For the purposes of this Agreement, each Borrower shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes.

 

Loan Documents – Collectively, this Agreement, the Notes, the Surety and
Guaranty Agreement, the Pledge Agreement, the Mortgage, the Perfection
Certificate, and all agreements, instruments and documents executed and/or
delivered in connection therewith, all as may be supplemented, restated,
superseded, amended or replaced from time to time.

 



  10

   



 

Loans – Collectively, the unpaid balance of cash Advances under the Revolving
Credit and the Term Loan.

 

Lockbox – Has the meaning set forth in Section 2.4(b)(i).

 

Material Adverse Effect – A material adverse effect with respect to (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, prospects, material agreements or results of operations
of Borrowers, taken as a whole, or (b) any Borrower’s ability to pay the
Obligations in accordance with the terms hereof, (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Lender hereunder or thereunder or (d) the validity,
perfection, priority or enforceability of the Liens granted to Lender in respect
of the Collateral.

 

Maximum Loan Amount – Eleven Million Dollars ($11,000,000).

 

Maximum Revolving Credit Amount – Six Million Dollars ($6,000,000).

 

Mortgage – The mortgage on the Real Mortgaged Property securing the Obligations.

 

Multiemployer Plan – A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which any Borrower, any Borrower’s Subsidiaries or any ERISA Affiliate
is required to contribute.

 

Non-Qualifying Party – Any Borrower or Guarantor that on the applicable date
fails for any reason to qualify as an Eligible Contract Participant.

 

Notes – Collectively, the Revolving Credit Note and Term Loan Note.

 

Obligations – All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by any Borrower to Lender or any other
subsidiary of Lender or Bank Affiliate, whether under this Agreement, or any
other existing or future instrument, document or agreement, between a Borrower
and Lender or any other subsidiary of Lender or Bank Affiliate, whether joint or
several, related or unrelated, primary or secondary, matured or contingent, due
or to become due (including debts, liabilities and obligations obtained by
assignment), and whether principal, interest, fees, indemnification obligations
hereunder or Expenses (specifically including interest accruing after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Borrower, whether or not a claim for such post-commencement interest is
allowed), including, without limitation, debts, liabilities and obligations in
respect of the Revolving Credit and Term Loan and any extensions, modifications,
substitutions, increases and renewals thereof; any amount payable by any
Borrower or any Subsidiary of any Borrower pursuant to an Interest Hedging
Instrument; the payment of all amounts advanced by Lender or any other
subsidiary of Lender or Bank Affiliate to preserve, protect, defend and enforce
rights hereunder and in the Collateral; and all Expenses incurred by Lender or
any other subsidiary of Lender or Bank Affiliate. Without limiting the
generality of the foregoing, Obligations shall include any other debts,
liabilities or obligations owing to Lender or any other subsidiary of Lender or
Bank Affiliate in connection with any lockbox, cash management or other services
(including electronic funds transfers or automated clearing house transactions)
provided by Lender or any other subsidiary of Lender or Bank Affiliate to any
Borrower, as well as any other loan, advances or extension of credit, under any
existing or future loan agreement, promissory note, or other instrument,
document or agreement between any Borrower and Lender or any other subsidiary of
Lender or Bank Affiliate. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Swap Obligations.

 



  11

   



 

Organizational Documents – With respect to any Person (other than an individual)
the documents by which such Person was organized (such as a certificate of
incorporation or organization) and which relate to the internal governance of
such Person (such as bylaws, partnership agreement or an operating or limited
liability company agreement).

 

Original Owners – John Wachter and/or William Golden.

 

Other Capitalized Terms – Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

 

Other Taxes – All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Loan
Document.

 

Overadvance – Has the meaning set forth in Section 2.1(a)(i).

 

PBGC – Pension Benefit Guaranty Corporation, or any Governmental Authority
succeeding to the functions thereof.

 

Perfection Certificate – The Perfection Certificate provided by Borrowers to
Lender on or prior to the Closing Date in form and substance satisfactory to
Lender.

 

Permitted Indebtedness – (a) Indebtedness to Lender in connection with the
Revolving Credit or Term Loan or otherwise pursuant to the Loan Documents; (b)
trade payables incurred in the ordinary course of any Borrower’s business; (c)
purchase money Indebtedness (including Capitalized Lease Obligations) hereafter
incurred by any Borrower to finance the purchase of fixed assets; provided that,
(i) such Indebtedness shall not exceed $250,000 in the aggregate outstanding at
any one time, (ii) such Indebtedness shall not exceed the purchase price of the
assets funded and (iii) no such Indebtedness may be refinanced for a principal
amount in excess of the principal amount outstanding at the time of such
refinancing and (d) Indebtedness existing on the Closing Date that is identified
and described on Schedule “1.1(a)” attached hereto and made part hereof.

 

Permitted Investments – (a) investments and advances existing on the Closing
Date that are disclosed on Schedule “5.10(a)” or (b) loans to employees not to
exceed $50,000 in the aggregate outstanding at any time.

 

Permitted Liens – (a) Liens securing taxes, assessments or governmental charges
or levies that are not yet due and payable; (b) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance, social security and other like laws; (c) Liens on fixed
assets securing purchase money Indebtedness and Capitalized Lease Obligations
permitted under Section 7.6; provided that, (i) such Lien attached to such
assets concurrently, or within 20 days of the acquisition thereof, and only to
the assets so acquired, and (ii) a description of the asset acquired is
furnished to Lender; (d) Liens existing on the Closing Date and shown on
Schedule “1.1(b)” attached hereto and made part hereof and (e) Liens in favor of
Lender securing the Obligations.

 

Permitted Tax Distributions – For any taxable year of any Borrower for which
such Borrower is a pass through entity for income tax purposes, such Borrower
may make Distributions in the aggregate amount necessary for each holder of such
Borrower’s Capital Stock to pay federal and state income taxes resulting solely
from such holder’s allocated share of such Borrower’s income so long as (a) no
Event of Default has occurred or is continuing, or after giving effect to such
Distribution, an Event of Default would occur, (b) before any such Distribution
is made, such Borrower shall have delivered to Lender a written calculation, in
form and substance reasonably satisfactory to Lender, showing how the amount of
such Distribution was derived, and (c) in the event such Borrower has a net
operating loss for any taxable year, each such holder shall immediately refund
to such Borrower an amount equal to the lesser of: (1) the amount of refund
which such holder obtained from previously paid federal or state income taxes as
a result of carrying back such Borrower’s net operating loss, or (2) the amount
by which all such Distributions previously paid by such Borrower to such holder
exceed the amount of any previous refund made by such holder to such Borrower as
a result of such Borrower having a net operating loss for a taxable year.

 



  12

   



 

Person – An individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

 

Plan – An “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA),
a “voluntary employees’ beneficiary association” (within the meaning of Section
501(a)(9) of the Code, or a “welfare benefit fund” (within the meaning of
Section 419 of the Code), which is maintained, or to which contributions are, or
are required to be, made, by any Borrower, any Borrower’s Subsidiaries or any
ERISA Affiliate, except a Multiemployer Plan.

 

Pledge Agreement – The Pledge Agreement dated as of the Closing Date by Holdings
in favor of Lender and acknowledged by Borrower and any other pledge agreements
executed subsequent to the Closing Date by any other Person to secure the
Obligations.

 

Prime Metals – Has the meaning set forth in the preamble.

 

Prime Metals Operating Agreement – The Prime Metals Acquisition LLC Limited
Liability Company Operating Agreement, dated as of August 17, 2017, as amended,
amended and restated, modified or supplemented from time to time in accordance
with the terms hereof.

 

Prime Rate – The Prime Rate as published from time to time in the “Money Rates”
section of The Wall Street Journal or any successor publication, or in the event
that such rate is no longer published in The Wall Street Journal, a comparable
index or reference selected by Lender. The Prime Rate need not and may not
necessarily be the lowest or most favorable rate offered by Lender.

 

Prohibited Transaction – The meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

 



  13

   



 

Property – Any interest of any Borrower in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

Qualified ECP Guarantor – In respect of any obligation under any Hedging
Agreement, each Borrower or Guarantor that has total assets exceeding Ten
Million Dollars ($10,000,000) at the time the relevant guaranty or grant of the
relevant security interest becomes effective with respect to such obligation
under any Hedging Agreement or such other Person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Real Mortgaged Property – The real property commonly referred to as 101
Innovation Drive, Homer City, Pennsylvania 15748.

 

Related Party – With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

 

Reorganization – Any reorganization as defined in Section 4241(a) of ERISA.

 

Reportable Event – With respect to any Employee Pension Plan, an event described
in Section 4043(c) of ERISA.

 

Requirement of Law – Collectively, all international, foreign, federal, state
and local laws, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Revolving Credit – Has the meaning set forth in Section 2.1(a)(i).

 

Revolving Credit Maturity Date – August 31, 2021.

 

Revolving Credit Note – Has the meaning set forth in Section 2.1(b).

 

Securities Act – The Securities Act of 1933, as amended.

 

Subsidiary – With respect to any Person at any time, (i) any corporation more
than fifty percent (50%) of whose voting stock is legally and beneficially owned
by such Person or owned by a corporation more than fifty percent (50%) of whose
voting stock is legally and beneficially owned by such Person; (ii) any trust of
which a majority of the beneficial interest is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (iii) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.

 



  14

   



 

Surety and Guaranty Agreement – Collectively (i) the Holdings Guaranty and (ii)
any other guaranty of the Obligations executed by a Guarantor in favor of
Lender, in form and substance satisfactory to Lender.

 

Tangible Net Worth – At any time, the amount by which all of Borrowers’
consolidated assets (less (i) Intellectual Property, goodwill, covenants not to
compete, and all other assets which would be classified as intangible assets
under GAAP; and (ii) assets owing from Affiliates, officers, directors,
shareholders and employees), exceed all of Borrowers’ consolidated liabilities,
all as would be shown on Borrowers’ consolidated balance sheet prepared in
accordance with GAAP.

 

Taxes – All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Term Loan – Collectively, Term Loan A and Term Loan B.

 

Term Loan A – Has the meaning set forth in Section 2.3(a)(i).

 

Term Loan A Maturity Date – The earlier of (i) August 31, 2023, or (ii) the
Revolving Credit Maturity Date.

 

Term Loan A Note – Has the meaning set forth in Section 2.3(a)(ii).

 

Term Loan B – Has the meaning set forth in Section 2.3(b)(i).

 

Term Loan B Maturity Date – The earlier of (i) August 31, 2023, or (ii) the
Revolving Credit Maturity Date.

 

Term Loan B Note – Has the meaning set forth in Section 2.3(b)(ii).

 

Term Loan Note – Collectively, the Term Loan A Note and Term Loan B Note.

 

UCC – The Uniform Commercial Code as adopted in the Commonwealth of
Pennsylvania, as in effect from time to time.

 

Unasserted Contingent Obligations – At any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding (i)
the principal of, and interest and premium (if any) on, and fees and expenses
relating to, any Obligations, as applicable and (ii) contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the indemnitee) at such time.

 

Undrawn Availability – An amount equal to (a) the Borrowing Base minus (b) the
sum of outstanding amount of Advances under the Revolving Credit plus all
undisputed amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date, plus fees and expenses
incurred in connection with the consummation of the transactions hereunder for
which Borrowers are liable. Undrawn Availability shall be determined on the
Closing Date without giving effect to the Availability Block.

 



  15

   



 

Unfunded Capital Expenditures – Capital Expenditures that are not financed
through interest bearing Indebtedness.

 

Unused Fee – Has the meaning set forth in Section 2.7(a).

 

Withdrawal Liability – Any withdrawal liability as defined in Section 4201 of
ERISA.

 

1.2. Accounting Principles: Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement. If there are any changes in GAAP after the
Closing Date that would affect the computation of the financial covenants in
Section 6.8, such changes shall only be followed, with respect to such financial
covenants, from and after the date this Agreement shall have been amended to
take into account any such changes.

 

1.3. Construction: No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.

 

SECTION II. THE LOANS

 

2.1. Revolving Credit: Subject to the terms and conditions of this Agreement,
Lender hereby establishes for the benefit of Borrowers a revolving credit
facility (collectively, the “Revolving Credit”) which shall include cash
Advances extended by Lender to or for the benefit of Borrowers from time to time
hereunder. The aggregate principal amount of unpaid cash Advances shall not at
any time exceed the Borrowing Base. Subject to such limitation, the outstanding
balance of Advances under the Revolving Credit may fluctuate from time to time,
to be reduced by repayments made by Borrowers, to be increased by future
Advances which may be made by Lender, to or for the benefit of Borrowers, and,
subject to the provisions of Section 8 below, shall be due and payable on the
Revolving Credit Maturity Date. If the aggregate principal amount of unpaid cash
Advances at any time exceeds the Borrowing Base (such excess referred to as
“Overadvance”), Borrowers shall, within one (1) Business Day, repay the
Overadvance in full.

 



  16

   



 

b. At Closing, Borrowers shall execute and deliver a promissory note to Lender
for the Maximum Revolving Credit Amount (“Revolving Credit Note”). The Revolving
Credit Note shall evidence each Borrower’s joint and several unconditional
obligation to repay Lender for all Advances made under the Revolving Credit,
with interest as herein provided. Each Advance under the Revolving Credit shall
be deemed evidenced by the Revolving Credit Note, which is deemed incorporated
herein by reference and made part hereof. The Revolving Credit Note shall be in
form and substance satisfactory to Lender.

 

c. The term of the Revolving Credit shall expire on the Revolving Credit
Maturity Date. On such date, unless having been sooner accelerated by Lender
pursuant to the terms hereof, and without impairing any rights under Section
3.1, all sums owing under the Revolving Credit shall be due and payable in full,
and as of and after such date Borrowers shall not request and Lender shall not
make any further Advances under the Revolving Credit.

 

2.2. Reserved Term Loans: Term Loan A

 

i. Lender hereby agrees to advance to Borrower, subject to the terms and
conditions of this Agreement, the sum of Three Million Five Hundred Thousand
Dollars ($3,500,000) (“Term Loan A”).

 

ii. At Closing, Borrowers shall execute and deliver a promissory note to Lender
in the original principal amount of Term Loan A (“Term Loan A Note”). The Term
Loan A Note shall evidence each Borrower’s joint and several unconditional
obligation to repay to Lender the Term Loan A with interest as herein provided.
The Term Loan A Note shall be in form and substance satisfactory to Lender.

 

iii. The principal balance of the Term Loan A shall be paid in consecutive equal
monthly installments of principal in the amount of Forty One Thousand Six
Hundred Sixty Six and 66/100 Dollars ($41,666.66) each, commencing on October 1,
2018, and continuing on the first (1st) day of each month thereafter. A final
installment of all unpaid principal and all accrued and unpaid interest
outstanding under the Term Loan A shall be due and payable on the Term Loan A
Maturity Date.

 

b. Term Loan B

 

i. Lender hereby agrees to advance to Borrower, subject to the terms and
conditions of this Agreement, the sum of One Million Five Hundred Thousand
Dollars ($1,500,000) (“Term Loan B”).

 

ii. At Closing, Borrowers shall execute and deliver a promissory note to Lender
in the original principal amount of Term Loan B (“Term Loan B Note”). The Term
Loan B Note shall evidence each Borrower’s joint and several unconditional
obligation to repay to Lender the Term Loan B with interest as herein provided.
The Term Loan B Note shall be in form and substance satisfactory to Lender.

 

iii. The principal balance of the Term Loan B shall be paid in consecutive equal
monthly installments of principal in the amount of Eight Thousand Three Hundred
Thirty Three and 33/100 Dollars ($8,333.33) each, commencing on October 1, 2018,
and continuing on the first (1st) day of each month thereafter. A final
installment of all unpaid principal and all accrued and unpaid interest
outstanding under the Term Loan B shall be due and payable on the Term Loan B
Maturity Date.

 



  17

   



 

2.4. Advances and Payments:

 

a. Except to the extent otherwise set forth in this Agreement (or in the case of
an Interest Hedging Instrument under the applicable agreements), all payments of
principal and of interest on the Revolving Credit, Term Loan and all Expenses,
fees, indemnification obligations and all other charges and any other
Obligations of Borrowers, shall be made to Lender at its banking offices in
Burlington Massachusetts, or such other office as Lender may designate in
writing, in United States dollars, in immediately available funds. Each Borrower
hereby authorizes Lender to charge any operating account maintained by such
Borrower with Lender and further agrees that Lender shall have the unconditional
right and discretion (and each Borrower hereby authorizes Lender) to charge any
of Borrowers’ operating and/or deposit account(s), in any event for all of
Borrowers’ Obligations as they become due from time to time under this Agreement
including, without limitation, interest, principal, fees, indemnification
obligations and reimbursement of Expenses. Alternatively, Lender may in its
discretion (and each Borrower hereby authorizes Lender to) make a cash Advance
under the Revolving Credit in a sum sufficient to pay all interest accrued and
payable on the Obligations and to pay all costs, fees and Expenses owing
hereunder. Each Borrower acknowledges that Borrowers’ failure to maintain
sufficient funds in any checking, operating or deposit account for payment of
any of the Obligations, or Lender’s failure to charge any such account shall not
relieve any Borrower of any payment obligation under this Agreement or any other
Loan Document. Any payments received prior to 2:00 p.m. Eastern time on any
Business Day shall be deemed received on such Business Day. Any payments
(including any payment in full of the Obligations), received after 2:00 p.m.
Eastern time on any Business Day shall be deemed received on the immediately
following Business Day.

 

b. Borrowers shall establish and maintain either (i) a lockbox account
(“Lockbox”) on terms and conditions satisfactory to Lender, or (ii) a depository
account(s) (“Cash Collateral Account”), subject to the provisions of this
subparagraph. Borrowers shall cause (and Lender is hereby irrevocably authorized
to cause), the transfer of all payments on Accounts from the Lockbox (if
applicable) into the Cash Collateral Account. Deposits into the Cash Collateral
Account shall be applied by Lender daily on each Business Day, subject to
Lender’s standard clearing procedures and clearing periods for deposited funds,
to reduce the outstanding principal amount under the Revolving Credit and the
Business Day on which each such item of payment is credited shall be referred
to, with respect to such item as the “Application Date”. All collections of
Accounts and proceeds of other Collateral to the extent received by any Borrower
shall be held in trust for the benefit of Lender and remitted, in specie, to
Lender for deposit in the Cash Collateral Account immediately upon receipt by
Borrowers. No Borrower shall have any right of access to or withdrawal from the
Cash Collateral Account. All funds deposited into the Lockbox and Cash
Collateral Account shall immediately become the property of Lender. Subject to
the foregoing, Borrowers agree that for purposes of computing the interest
charges under this Agreement, each item of payment received by Lender shall be
deemed applied by Lender on account of the Obligations on its respective
Application Date. Borrowers further agree that there is a monthly float charge
payable to Lender, in an amount equal to (y) the face amount of all items of
payment received during the prior month (including items of payment received by
Lender as a wire transfer or electronic depository check) multiplied by (z) the
interest rate applicable to cash Advances under the Revolving Credit for two (2)
Business Days. Borrowers acknowledge that Lender shall apply proceeds of
collections against any Accounts of the Borrowers as reported by Borrowers’ in
their last delivered Borrowing Base Certificate as and when collections on such
Accounts are received.

 



  18

   



 

c. Cash Advances which may be made by Lender from time to time under the
Revolving Credit shall be made available by crediting such proceeds to the
applicable Borrower’s operating account with Lender.

 

i. All cash Advances requested by any Borrower under the Revolving Credit (other
than through the zero balance cash management arrangement) must be in the
minimum amount of Fifty Thousand Dollars ($50,000) and integral multiples of Ten
Thousand Dollars ($10,000) in excess thereof.

 

ii. All cash Advances requested by any Borrower under the Revolving Credit are
to be in writing pursuant to a written request (“Advance Request”) executed by
an Authorized Officer of Borrowing Agent in the form of Exhibit “A” attached
hereto or pursuant to a zero balance cash management arrangement with Lender.
Loans must be requested by 10:00 A.M., Eastern time, on the date such Advance is
to be made.

 

iii. Upon receiving a request for an Advance in accordance with subparagraph
(ii) above, and subject to the conditions set forth in this Agreement, Lender
shall make the requested Advance available to the applicable Borrower as soon as
is reasonably practicable thereafter on the day the requested Advance is to be
made.

 

2.5. Interest:

 

a. The unpaid principal balance of cash Advances under the Revolving Credit
shall bear interest, subject to the terms hereof at a per annum rate equal to,
the LIBOR Rate plus three hundred twenty-five (325) basis points.

 

b. The unpaid principal balance of the Term Loan shall bear interest, subject to
the terms hereof, at a per annum rate equal to, the LIBOR Rate plus four hundred
twenty-five (425) basis points.

 

c. Interest on Loans shall be payable monthly, in arrears, on the first day of
each month, beginning on the first day of the first calendar month after the
Closing Date, and on the Revolving Credit Maturity Date or Term Loan A Maturity
Date or Term Loan B Maturity Date, as applicable.

 

d. i. Interest on any Loans under the Revolving Credit which cannot bear
interest calculated by reference to the LIBOR Rate, will be charged to Borrowers
at a fluctuating rate which is the daily equivalent to a rate equal to the Prime
Rate two hundred twenty-five (225) basis points, or at such other rate agreed on
from time to time by the parties, upon any balance owing to Lender at the close
of each day and shall be payable (1) on the first day of each month in arrears;
(2) on the Revolving Credit Maturity Date; (3) on acceleration of the
Obligations; and (4) on the date the Obligations are paid in full. The rate of
interest payable by Borrowers shall be changed effective as of that date in
which a change in the Prime Rate becomes effective.

 



  19

   



 

i. Interest on the Term Loan which cannot bear interest calculated by reference
to the LIBOR Rate, will be charged to Borrowers at a fluctuating rate which is
the daily equivalent to a rate equal to the Prime Rate plus three hundred
twenty-five (325) basis points, or at such other rate agreed on from time to
time by the parties, upon any balance owing to Lender at the close of each day
and shall be payable (1) on the first day of each month in arrears; (2) on the
Term Loan A Maturity Date or Term Loan B Maturity Date, as applicable; (3) on
acceleration of the Obligations; and (4) on the date the Obligations are paid in
full. The rate of interest payable by Borrowers shall be changed effective as of
that date in which a change in the Prime Rate becomes effective.

 

2.6. Additional Interest Provisions:

 

a. Interest on the Loans shall be calculated on the basis of a year of three
hundred sixty (360) days but charged for the actual number of days elapsed.

 

b. After the occurrence and during the continuance of an Event of Default
hereunder, the per annum effective rate of interest on all outstanding principal
under the Loans, shall be increased by three hundred (300) basis points
(“Default Rate”). All such increases may be applied retroactively to the date of
the occurrence of the Event of Default. Each Borrower agrees that the Default
Rate payable to Lender is a reasonable estimate of Lender’s damages and is not a
penalty.

 

c. All contractual rates of interest chargeable on outstanding principal under
the Loans shall continue to accrue and be paid even after a Default, an Event of
Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.

 

d. In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.

 

2.7. Fees and Charges:

 

a. If, for any calendar month, the average daily unpaid balance of the Advances
for each day of such calendar quarter does not equal the Maximum Revolving
Credit Amount, then Borrowers shall pay to Lender a fee (the “Unused Fee”) at a
rate equal to one quarter of one percent (0.25%) per annum on the amount by
which the Maximum Revolving Credit Amount exceeds such average daily unpaid
balance. The Unused Fee shall be payable to Lender in arrears on the first day
of each calendar month with respect to the previous calendar month and on the
Revolving Credit Maturity Date.

 



  20

   



 

b. Borrowers shall pay Lender a collateral monitoring fee equal to $1,000 per
month commencing on the first day of the month following the Closing Date and on
the first day of each month thereafter during the term of this Agreement. The
collateral monitoring fee shall be deemed earned in full on the date when the
same is due and payable hereunder and shall not be subject to rebate or
proration upon termination of this Agreement for any reason.

 

c. Upon the execution of this Agreement, Borrowers shall pay to Lender a closing
fee equal to $60,000 which shall be fully earned and non-refundable as of the
Closing Date.

 

d. Borrowers shall unconditionally pay to Lender a late charge equal to (i) five
percent (5%) of any and all payments of principal or interest on the Loans that
are not paid within ten (10) days of the due date or (ii) six percent (6%) of
any and all payments of principal or interest on the Loans that are not paid
within fifteen (15) days of the due date. Such late charge shall be due and
payable regardless of whether Lender has accelerated the Obligations. Each
Borrower agrees that any late fee payable to Lender is a reasonable estimate of
Lender’s damages and is not a penalty.

 

2.8. Early Termination; Prepayments:

 

a. In the event the Obligations are prepaid in full (whether voluntary or
involuntary, including after acceleration thereof) and this Agreement is
terminated prior to the Revolving Credit Maturity Date (the date of such
prepayment hereinafter referred to as the “Early Termination Date”), Borrowers
shall concurrently pay to Lender an early termination fee in an amount equal to
(x) 3% of the Maximum Loan Amount if the Early Termination Date occurs on or
after the Closing Date to and including the date immediately preceding the first
anniversary of the Closing Date, (y) 2% of the Maximum Loan Amount if the Early
Termination Date occurs on or after the first anniversary of the Closing Date to
and including the date immediately preceding the second anniversary of the
Closing Date and (z) 1% of the Maximum Loan Amount if the Early Termination Date
occurs on or after the second anniversary of the Closing Date.

 

b. Subject to Section 7.1 hereof, upon any Asset Sale, Borrowers shall prepay
Term Loan A or Term Loan B, in such order as Lender shall determine in its
discretion, in an amount equal to the net proceeds of the Asset Sale (i.e., the
gross proceeds less the reasonable and customary costs of such sale or other
dispositions) upon Borrower’s receipt thereof. Any partial prepayment of the
Term Loan shall first be applied to accrued and unpaid interest on the Term Loan
and then to the principal balance of the Term Loan in the inverse order of
maturity.

 

2.9. Use of Proceeds: The extensions of credit under and proceeds of the
Revolving Credit shall be used for working capital and general corporate
purposes and to refinance Existing Indebtedness.

 



  21

   



 

2.10. Capital Adequacy: If, after the date hereof, Lender reasonably determines
that any Change in Law, regarding capital or liquidity requirements for banks or
bank holding companies, has or would have the effect of reducing the return on
Lender’s or Lender’s holding company’s capital as a consequence of Lender’s
commitments hereunder to a level below that which Lender or such holding company
could have achieved but for such Change in Law (taking into consideration
Lender’s or such holding company’s then existing policies with respect to
capital adequacy) then Lender may notify Borrowers thereof, so long as such
amounts have accrued on or after the day which is 180 days prior to the date on
which Lender first made demand therefor; provided, that if the event giving rise
to such costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect. Following receipt of such
notice, Borrowers agree to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within ten
(10) days after presentation by Lender of a statement in the amount and setting
forth in reasonable detail Lender’s calculation thereof and the assumption upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, Lender may use any
reasonable averaging and attribution methods.

 

2.11. Taxes.

 

a. Any and all payments by or on account of any Obligations hereunder or under
any Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required by any Requirement of Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.11) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrowers shall make such deductions and (iii)
Borrowers shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with any Requirements of Law.

 

b. Without limiting the provisions of Section 2.11a above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with any Requirement of Law.

 

c. Borrowers shall indemnify Lender for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.11 paid by Lender and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrowers by Lender shall be conclusive absent manifest error.

 

d. As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrowers to a Governmental Authority, Borrowers shall deliver to Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Lender.

 



  22

   



 

e. If Lender determines, in its reasonable discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which any Borrower has paid
additional amounts pursuant to this Section 2.11, it shall pay to Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers under this Section 2.11 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund); net of all
out-of-pocket expenses of Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrowers, upon the request of Lender, agree to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Lender in the event Lender is required
to repay such refund to such Governmental Authority. This Section 2.11 shall not
be construed to require Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.

 

2.12. Joint and Several Liability.

 

a. Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Lender to pay over or credit all loan proceeds hereunder
in accordance with the request of Borrowing Agent.

 

b. The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Lender shall not incur
liability to Borrowers as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from Borrowing
Agent or any other action taken by Lender with respect to this Section 2.12
except due to willful misconduct or gross negligence by the indemnified party
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

 

c. All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.

 

d. Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ Property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations.

 



  23

   



 

2.13. Successor LIBOR Rate Index.

 

a. If Lender determines (which determination shall be final and conclusive,
absent manifest error) that either (i) (A) reasonable means do not exist for
ascertaining the LIBOR Rate and such circumstance is unlikely to be temporary,
or (B) the applicable supervisor or administrator (if any) of the LIBOR Rate or
a Governmental Authority having jurisdiction over Lender has made a public
statement identifying the specific date after which the LIBOR Rate shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then Lender may (in consultation with the Borrowers) choose a
replacement index for the LIBOR Rate and make adjustments to applicable margins
and related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in LIBOR Rate-based interest rate in
effect prior to its replacement.

 

b. Lender and the Borrowers shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the discretion of Lender, for the
implementation and administration of the replacement index-based rate.

 

c. Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.

 

d. If Lender determines (which determination shall be final and conclusive,
absent manifest error) that a LIBOR Termination Date has occurred, then
following the LIBOR Termination Date, all LIBOR Rate Loans shall bear interest
in accordance with Section 2.5(d) until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

 

e. Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero (0.00), at such times, such index shall be
deemed to be zero (0.00) for purposes of this Agreement.

 



  24

   



 

SECTION III. COLLATERAL

 

3.1. Collateral: As security for the payment of the Obligations, and
satisfaction by each Borrower of all covenants and undertakings contained in
this Agreement and the other Loan Documents:

 

a. Personal and Real Property: Each Borrower hereby assigns and grants to
Lender, a continuing Lien on and security interest in, upon and to all assets of
such Borrower, including but not limited to the following Property, all whether
now existing or hereafter acquired, created or arising and wherever located:

 

i. Accounts – All Accounts;

 

ii. Chattel Paper – All Chattel Paper;

 

iii. Documents – All Documents;

 

iv. Instruments – All Instruments;

 

v. Inventory – All Inventory including any Inventory consigned to any Borrower;

 

vi. General Intangibles – All General Intangibles;

 

vii. Equipment – All Equipment,

 

viii. Fixtures – All Fixtures;

 

ix. Deposit Accounts – All Deposit Accounts;

 

x. Goods – All Goods;

 

xi. Letter of Credit Rights – All Letter of Credit Rights;

 

xii. Supporting Obligations – All Supporting Obligations;

 

xiii. Investment Property – All Investment Property (including any Permitted
Investments that constitute Investment Property);

 

xiv. Commercial Tort Claims – All Commercial Tort Claims identified and
described on Schedule “5.20” (as amended or supplemented from time to time);

 

xv. Property in Lender’s Possession – All Property of any Borrower, now or
hereafter in Lender’s possession;

 

xvi. Real Mortgaged Property – All Real Mortgaged Property; and

 



  25

   



 

xvii. Proceeds – The Proceeds (including, without limitation, insurance
proceeds), whether cash or non-cash, of all of the foregoing property described
in clauses (i) through (xvi).

 

Provided, however, that the Collateral shall not include any Excluded Property.

 

3.2. Lien Documents: At Closing and thereafter as Lender deems necessary, each
Borrower shall execute and/or deliver to Lender, or have executed and delivered
(all in form and substance satisfactory to Lender and its counsel):

 

a. Financing statements pursuant to the UCC, which Lender may file in the
jurisdiction where such Borrower is organized and in any other jurisdiction that
Lender deems appropriate; and

 

b. Any other agreements, documents, instruments and writings, including, without
limitation, intellectual property security agreements, required by Lender to
evidence, perfect or protect the Liens and security interests in the Collateral
or as Lender may reasonably request from time to time.

 

3.3. Other Actions:

 

a. In addition to the foregoing, each Borrower shall do anything further that
may be reasonably required by Lender to secure Lender and effectuate the
intentions and objects of this Agreement, including, without limitation, the
execution and delivery of security agreements, contracts and any other documents
required hereunder. At Lender’s reasonable request, each Borrower shall also
immediately deliver (with execution by such Borrower of all necessary documents
or forms to reflect, implement or enforce the Liens described herein), or cause
to be delivered to Lender all items for which Lender must receive possession to
obtain a perfected security interest, including without limitation, all notes,
stock powers, letters of credit, certificates and documents of title, Chattel
Paper, Warehouse Receipts, Instruments, and any other similar instruments
constituting Collateral.

 

b. Lender is hereby authorized to file financing statements and amendments to
financing statements without any Borrower’s signature, in accordance with the
UCC. Each Borrower hereby authorizes Lender to file all such financing
statements and amendments to financing statements describing the Collateral in
any filing office as Lender, in its sole discretion may determine, including
financing statements listing “All Assets” in the collateral description therein.
Each Borrower agrees to comply with the requests of Lender in order for Lender
to have and maintain a valid and perfected first security interest in the
Collateral including, without limitation, executing and causing any other Person
to execute such documents as Lender may require to obtain Control (as defined in
the UCC) over all Deposit Accounts, Letter of Credit Rights and Investment
Property.

 

3.4. Searches, Certificates:

 

a. Lender shall, prior to or at Closing, and thereafter as Lender may determine
from time to time, at Borrowers’ expense, obtain the following searches (the
results of which are to be consistent with the warranties made by Borrowers in
this Agreement):

 



  26

   



 

i. UCC searches with the Secretary of State and local filing office of each
state where each Borrower is organized, maintains its executive office, a place
of business, or assets; and

 

ii. Judgment, state and federal tax lien and corporate tax lien searches, in all
applicable filing offices of each state searched under subparagraph (i) above.

 

b. Each Borrower shall, prior to or at Closing and at its expense, obtain and
deliver to Lender good standing certificates showing such Borrower to be in good
standing in its state of organization and in each other state in which it is
doing and presently intends to do business for which qualification is required.

 

3.5. Landlord’s and Warehouseman’s Waivers; Access Agreements: Each Borrower
will cause each owner or mortgagee of any premises occupied by such Borrower or
to be occupied by such Borrower and each warehouseman of any warehouse or each
processor of Collateral, where, in either event Collateral is held, to execute
and deliver to Lender an instrument, in form and substance satisfactory to
Lender, under which such owner(s), mortgagee, processor or warehouseman
subordinates its/his/their interests in and waives its/his/their right to
distrain on or foreclose against the Collateral and agrees to allow Lender to
remain on such premises to dispose of or deal with any Collateral located
thereon.

 

3.6. Power of Attorney: Each of the officers of Lender is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Borrower
(without requiring any of them to act as such) with full power of substitution
to do the following: (a) endorse the name of such Borrower upon any and all
checks, drafts, money orders and other instruments for the payment of monies
that are payable to such Borrower and constitute collections on such Borrower’s
Accounts or proceeds of other Collateral; (b) execute and/or file in the name of
each Borrower any financing statements, schedules, assignments, instruments,
documents and statements that such Borrower is obligated to give Lender
hereunder or is necessary to perfect (or continue or evidence the perfection of
such security interest or Lien) Lender’s security interest or Lien in the
Collateral including without limitation, the notification of Account Debtors of
Lender’s security interest in any such Collateral; and (c) upon the occurrence
of an Event of Default do such other and further acts and deeds in the name of
each Borrower that Lender may reasonably deem necessary or desirable to enforce
any Account or other Collateral.

 

SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 

Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):

 

4.1. Resolutions, Opinions, and Other Documents: Each Borrower shall have
delivered, or caused to be delivered to Lender the following:

 

a. this Agreement, the Notes and each of the other Loan Documents all properly
executed;

 



  27

   



 

b. certified copies of (i) resolutions of each Borrower’s and each Guarantor’s
board of directors’ or managing members (as applicable) authorizing the
execution, delivery and performance of this Agreement, the Note (in the case of
any Borrower) to be issued hereunder and each of the other Loan Documents
required to be delivered by any Section hereof, (ii) each Borrower’s and each
Guarantor’s Organizational Documents (certified by the applicable secretary of
state) and (iii) the good standing (or equivalent status) of such Borrower or
Guarantor in its jurisdiction of organization and each applicable jurisdiction
where the conduct of such Borrower’s or Guarantor’s business activities or the
ownership of its properties necessitates qualification, as evidenced by good
standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Closing Date,
issued by the Secretary of State or other appropriate official of each such
jurisdiction;

 

c. an incumbency certificate for each Borrower and each Guarantor identifying
all Authorized Officers, with specimen signatures;

 

d. a written opinion of Borrowers’ independent counsel addressed to Lender and
opinions of such other counsel as Lender deems reasonably necessary;

 

e. such financial statements, reports, certifications and other operational
information as Lender may reasonably require, satisfactory in all respects to
Lender;

 

f. certification by an Authorized Officer of each Borrower that there has not
occurred any material adverse change in the operations and condition (financial
or otherwise) of any Borrower since December 31, 2017;

 

g. payment by Borrowers of all Expenses associated with the Loans;

 

h. searches and certificates required under Section 3.4;

 

i. the waivers required under Section 3.5;

 

j. control agreements with the applicable financial institutions in form and
substance satisfactory to Lender with respect to all Deposit Accounts;

 

k. insurance certificates and policies as required under Section 6.2;

 

l. an initial Borrowing Certificate dated the Closing Date and showing Undrawn
Availability of no less than $500,000 (without giving effect to the Availability
Block);

 

m. all environmental studies and reports prepared by independent environmental
engineering firms with respect to all Real Mortgaged Property owned or leased by
any Borrower including but not limited to a Phase I environmental assessment;

 

n. fully paid mortgagee title insurance policies (or binding commitments to
issue title insurance policies, marked to Lender’s satisfaction to evidence the
form of such policies to be delivered with respect to the Mortgage), in standard
ALTA form, issued by a title insurance company satisfactory to Lender, each in
an amount equal to not less than the fair market value of the Real Property
subject to the Mortgage, insuring the Mortgage to create a valid Lien on the
Real Property with no exceptions which Lender shall not have approved in writing
and no survey exceptions;

 



  28

   



 

o. an amendment to the Prime Metals Operating Agreement, in form and substance
satisfactory to Lender;

 

p. [reserved];

 

q. repayment of the Existing Indebtedness and termination of all Liens securing
the Existing Indebtedness; and

 

r. such other documents reasonably required by Lender.

 

4.2. Reserved

 

4.3. Absence of Certain Events: At the Closing Date, no Default or Event of
Default hereunder shall have occurred and be continuing.

 

4.4. Warranties and Representations at Closing: The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all respects on the Closing Date with the
same effect as though made on and as of that date. No Borrower shall have taken
any action or permitted any condition to exist which would have been prohibited
by any Section hereof.

 

4.5. Compliance with this Agreement: Each Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 6 and 7 hereof, which
are required to be performed or complied with by Borrowers before or at the
Closing Date.

 

4.6. Officers’ Certificate: Lender shall have received a certificate dated the
Closing Date and signed by an Authorized Officer of Borrowing Agent certifying
that all of the conditions specified in this Section have been fulfilled.

 

4.7. Closing: Subject to the conditions of this Section, the Loans shall be made
available on such date (the “Closing Date”) and at such time as may be mutually
agreeable to the parties contemporaneously with the execution hereof (“Closing”)
at such time and place as may be mutually agreeable to the parties.

 

4.8. Waiver of Rights: By completing the Closing hereunder, or by making
Advances hereunder, Lender does not thereby waive a breach of any warranty or
representation made by any Borrower hereunder or under any agreement, document,
or instrument delivered to Lender or otherwise referred to herein, and any
claims and rights of Lender resulting from any breach or misrepresentation by
any Borrower are specifically reserved by Lender.

 

4.9. Conditions for Future Advances: The making of Advances under the Revolving
Credit in any form following the Closing Date is subject to the following
conditions precedent (all instruments, documents and agreements to be in form
and substance satisfactory to Lender and its counsel) following the Closing
Date:

 



  29

   



 

a. This Agreement and each of the other Loan Documents shall be effective;

 

b. No event or condition shall have occurred or become known to any Borrower, or
would result from the making of any requested Advance, which could have a
Material Adverse Effect;

 

c. No Default or Event of Default then exists or after giving effect to the
making of the Advance would exist;

 

d. Each Advance is within and complies with the terms and conditions of this
Agreement including, without limitation, the notice provisions contained in
Section 2.4 hereof;

 

e. No Lien (other than a Permitted Lien) has been imposed on any Borrower;

 

f. Each representation and warranty set forth in Section 5 and any other Loan
Document in effect at such time (as amended or modified from time to time) is
then true and correct in all material respects (except to the extent already
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects), as if made on and as of such date except
to the extent such representations and warranties are made only as of a specific
earlier date; and

 

g. Lender shall have received, in form and substance acceptable to Lender an
executed Certificate of Beneficial Ownership and such other documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

 

SECTION V. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to complete the Closing and make the initial Advances under the
Revolving Credit and Loans to Borrowers, each Borrower warrants and represents
to Lender that:

 

5.1. Organization and Validity:

 

a. Each Borrower (i) is a corporation or limited liability company, duly
organized and validly existing under the laws of the state of its organization,
(ii) has the appropriate power and authority to operate its business and to own
its Property and (iii) is duly qualified, is validly existing and in good
standing and has lawful power and authority to engage in the business it
conducts in each state where the nature and extent of its business requires
qualification, except where the failure to so qualify does not and could not
have a Material Adverse Effect. A list of all states and other jurisdictions
where each Borrower is qualified to do business is shown on Schedule “5.1”
attached hereto and made part hereof.

 

b. The making and performance of this Agreement and the other Loan Documents
will not (i) violate any Requirement of Law or decree, award, injunction,
judgment by which such Borrower is bound, (ii) violate the Organizational
Documents of any Borrower, (iii) cause or result in the imposition or creation
of any Lien upon any property of any Borrower, or (iv) violate or result in a
default or breach (immediately or with the passage of time) under any contract,
agreement, indenture or instrument to which such Borrower is a party, or by
which such Borrower is bound. No Borrower is in violation of any term of any
contract, agreement, indenture or instrument to which it is a party or by which
it may be bound which violation has or could have a Material Adverse Effect, or
of its Organizational Documents.

 



  30

   



 

c. Each Borrower has all requisite power and authority to enter into and perform
this Agreement and each other Loan Document to which it is party and to incur
the obligations herein and therein provided for, and has taken all proper and
necessary action to authorize the execution, delivery and performance of this
Agreement, and the other Loan Documents as applicable.

 

d. This Agreement, the Notes to be issued hereunder, and all of the other Loan
Documents, when delivered, will be valid and binding upon each Borrower, as
applicable, and enforceable in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.2. Places of Business: The only places of business of each Borrower, and the
places where such Borrower keeps and intends to keep its Property, are at the
addresses shown on Schedule “5.2” attached hereto and made part hereof.

 

5.3. Pending Litigation: There are no suits, claims, judgments or judicial or
administrative orders or proceedings pending, or to the knowledge of any
Borrower, threatened, against any Borrower in any court or before any
Governmental Authority which (i) individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect or (ii) allege the
invalidity of or dispute any of the terms of this Agreement or the Loan
Documents. No Borrower is in violation of any order, writ, injunction or decree
of any Governmental Authority. To the knowledge of each Borrower, there are no
investigations (civil or criminal) pending or threatened against such Borrower
in any court or before any Governmental Authority.

 

5.4. Title to Properties: Each Borrower has good and marketable title in fee
simple (or its equivalent under applicable law) to all the Property it purports
to own, free from Liens and free from the claims of any other Person, except for
Permitted Liens.

 

5.5. Consent: No consent, approval, license or authorization of any Person, or
recording, registration or filing with any Person is required by any Requirement
of Law or any agreement in connection with any Borrower’s execution, delivery
and performance of this Agreement or any other Loan Documents (other than the
filings and other actions required to be taken by the terms of the Loan
Documents to perfect the Liens created by the Loan Documents).

 

5.6. Taxes: All tax returns required to be filed by any Borrower in any
jurisdiction have been filed. All taxes, assessments, fees and other
governmental charges upon any Borrower, or upon any of its Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. No Borrower is aware of any
proposed additional tax assessment or tax to be assessed against or applicable
to any Borrower.

 



  31

   



 

5.7. Financial Statements and Projections:

 

a. The annual audited balance sheet of Borrowers as of December 31, 2017, and
the related statements of profit and loss, stockholder’s equity and cash flow as
of such date accompanied by reports thereon from Borrowers’ independent
certified public accountants (complete copies of which have been delivered to
Lender), and the interim internally prepared consolidated balance sheet of
Borrowers as of June 30, 2018, and the related statements of profit and loss,
stockholder’s equity and cash flow as of such date have been prepared in
accordance with GAAP and present fairly the financial position of each Borrower
as of such date and the results of its operations for such periods. The fiscal
year for each Borrower currently ends on December 31. Each Borrower’s federal
tax identification number is as shown on Schedule “5.7” attached hereto and made
part hereof.

 

b. No Borrower has any material liabilities, contingent or otherwise, other than
as disclosed in the financial statements referred to in Section 5.7(a) and there
are not now and not anticipated any material unrealized losses of any Borrower.

 

c. The operating projections that have been previously submitted to Lender and
that will be submitted to Lender pursuant to Section 6.9, present, to each
Borrower’s knowledge and belief based on reasonable assumptions, a reasonable
expectation of results of operations and sources and uses of cash of Borrowers
for the periods covered by such projections (it being recognized by Lender that
any projections and forecasts provided by the Borrowers are based on estimates
and assumptions believed by the Borrowers to be reasonable as of the date of the
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 

5.8. Full Disclosure: The financial statements referred to in Section 5.7 of
this Agreement do not, nor does any other written statement of any Borrower to
Lender in connection with the negotiation of the Loans, contain any untrue
statement of a material fact. Such statements do not omit a material fact, the
omission of which would make the statements contained therein misleading. There
is no fact known to any Borrower which has not been disclosed in writing to
Lender which has or could have a Material Adverse Effect.

 

5.9. Subsidiaries: No Borrower has any Subsidiaries, except as shown on Schedule
“5.9” attached hereto and made part hereof, which Schedule shows such
Subsidiary’s name, jurisdiction of organization, classes of Capital Stock and
the holders of such Capital Stock.

 

5.10. Investments, Guarantees, Contracts, etc.:

 

a. No Borrower owns or holds equity or long term debt investments in, or has any
outstanding advances to, any other Person, except as shown on Schedule
“5.10(a),” attached hereto and made part hereof.

 



  32

   



 

b. No Borrower has entered into any leases for real or personal Property
(whether as landlord or tenant or lessor or lessee), except as shown on Schedule
“5.10(b),” attached hereto and made part hereof.

 

c. No Borrower is a party to any contract or agreement, or subject to any
restriction under any Organizational Document, which, assuming compliance with
such contract, agreement or restriction, has or could reasonably be expected to
have a Material Adverse Effect.

 

d. Except as otherwise specifically provided in this Agreement, no Borrower has
agreed or consented to, or is party to any agreement, restricting, directly or
indirectly, the granting of a Lien with respect to any Borrower’s Property.

 

5.11. Government Regulations, ERISA, etc.:

 

a. The use of the proceeds of the Loans will not directly or indirectly violate
or result in a violation of Section 7 of the Exchange Act, as amended, or any
regulations issued pursuant thereto, including, without limitation, Regulations
U, T and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. No Borrower owns or intends to carry or purchase any “margin stock”
within the meaning of said Regulation U.

 

b. Each Borrower has obtained all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its Property and for
the conduct of its business.

 

c. ii. No Borrower, no Subsidiary of any Borrower and no ERISA Affiliate
maintains or contributes to any Employee Pension Plan or Multiemployer Plan,
except as disclosed on Schedule 5.11(c) attached hereto. Each Borrower has
furnished to Lender a copy of the most recent actuarial report for each Employee
Pension Plan that is a defined benefit plan as defined in Section 3(35) of
ERISA, and for any Plan that is a funded employee welfare benefit plan, and each
such report is accurate in all material respects.

 

i. Each Plan, which is intended to be qualified within the meaning of Section
401(a) of the Code, has received a favorable determination, opinion or advisory
letter from the IRS with respect to all plan document qualification requirements
for which the remedial amendment period under Section 401(b) of the Code has
closed, any plan document amendments required by such determination letter were
made as and when required by such determination letter, and nothing has
occurred, whether by action or failure to act, since the date of such letter
which would reasonably be expected to prevent any such plan from remaining so
qualified.

 

ii. Each Plan has been operated in all material respects in compliance with the
requirements of the Code and ERISA and the terms of each Plan.

 

iii. Except as specifically disclosed on Schedule 5.11(c): (a) with respect to
any Plan, there has been no transaction in connection with which any Borrower,
its Subsidiaries or their respective ERISA Affiliates could be subject to either
a material civil penalty assessed pursuant to Section 502(i) of ERISA or a
material tax penalty imposed pursuant to Section 4975 of the Code; (b) there has
been no failure by any Employee Pension Plan to satisfy the Minimum Funding
Standards applicable to such Employee Pension Plan, whether or not waived, or an
unfulfilled obligation to contribute to any Multiemployer Plan; (c) no liability
to the PBGC has been or is reasonably expected to be incurred with respect to
any Employee Pension Plan except for required premium payments to the PBGC; (d)
there has been (1) no Reportable Event with respect to any Employee Pension
Plan, and (2) no event or condition which presents a material risk of
termination of any Employee Pension Plan by the PBGC, in either case involving
conditions which could result in any liability to the PBGC; (e) neither any
Borrower, its Subsidiaries nor any ERISA Affiliate (1) has incurred or
reasonably expects to incur Withdrawal Liability with respect to any
Multiemployer Plan, (2) has received any notification that a Multiemployer Plan
is in Reorganization, or (3) reasonably expects any Multiemployer Plan to be in
Reorganization; (f) there is no material liability, and no circumstances exist
pursuant to which any such material liability could reasonably be imposed on any
Borrower, any of its Subsidiaries or any ERISA Affiliate under Sections 4980B,
4980D or 5000 of the Code or Sections 409 and 502(l) of ERISA, with respect to
any Plan; (g) there is no Plan (that is an “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA) (1) providing for retiree health and/or life
insurance or death benefits, other than for continuation coverage described
under COBRA (or similar state law) or (2) having unfunded liabilities; (h)
neither any Borrower, its Subsidiaries nor any ERISA Affiliate is subject to the
Early Warning Program of the PBGC (as described in PBGC Technical Update 00-3)
or has been contacted by the PBGC in connection with the PBGC’s Early Warning
Program; and (i) there is no outstanding material liability attributable to any
Employee Pension Plan subject to Title IV of ERISA or any Multiemployer Plan
which was previously maintained by or to which contributions were made or
required to be made by any Borrower, any of its Subsidiaries or any ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate.

 



  33

   



 

d. No Borrower is in violation of, or in receipt of written notice that it is in
material violation of, any Requirement of Law (including, without limitation,
Environmental Laws).

 

5.12. Business Interruptions: Within five (5) years prior to the date hereof,
none of the business, Property or operations of any Borrower has been materially
and adversely affected in any way by any casualty, strike, lockout, combination
of workers, order of the United States of America, or any state or local
government, or any political subdivision or agency thereof, directed against
such Borrower. There are no pending or, to any Borrower’s knowledge, threatened
labor disputes, strikes, lockouts or similar occurrences or grievances affecting
any Borrower. No labor contract of any Borrower is scheduled to expire prior to
the Term Loan B Maturity Date.

 

5.13. Names and Intellectual Property:

 

a. Within five (5) years prior to the Closing Date, no Borrower has conducted
business under or used any other name (whether corporate or assumed) except for
the names shown on Schedule “5.13(a)” attached hereto and made part hereof. Each
Borrower is the sole owner of all names listed on such Schedule “5.13(a)” and to
Borrowers’ knowledge, any and all business done and all invoices issued in such
trade names are such Borrower’s sales, business and invoices. Each trade name of
each Borrower represents a division or trading style of such Borrower and not a
separate Subsidiary or Affiliate or independent entity.

 

b. All Intellectual Property which each Borrower uses, plans to use or has a
right to use are shown on Schedule “5.13(b)” attached hereto and made part
hereof and such Borrower is the sole owner of such Intellectual Property except
to the extent any other Person has claims or rights in such Property, as such
claims and rights are shown on Schedule “5.13(b)”. No Borrower is in violation
of any rights of any other Person with respect to such Property

 



  34

   



 

c. Except as shown on Schedule “5.13(c)” attached hereto and made part hereof,
(i) no Borrower requires any Intellectual Property, or any license(s) to use any
Intellectual Property of any other Person in order to provide services to its
customers in the ordinary course of business; and (ii) Lender will not require
any Intellectual Property of any other Person or any licenses to use the same in
order to provide such services after the occurrence of an Event of Default.

 

5.14. Other Associations: No Borrower is engaged and has any interest in any
joint venture or partnership with any other Person except as shown on Schedule
“5.14,” attached hereto and made part hereof.

 

5.15. Environmental Matters: Except as shown on Schedule “5.15,” attached hereto
and made part hereof:

 

a. Neither any Borrower nor, to the knowledge of any Borrower, any other Person
has caused any Property presently owned, leased or operated by any Borrower to
contain, or to have previously contained, any Hazardous Substances in amounts or
concentrations which (i) constitute or constituted a violation in any material
respect of, or (ii) could give rise to liability under, any Environmental Law.

 

b. Each Borrower is in compliance, and, for the duration of all applicable
statutes of limitations periods, has been in compliance in all material respects
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to such properties which could reasonably be
expected to interfere with any of their continued operations or reasonably be
expected to impair the fair saleable value thereof.

 

c. No Borrower has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance assessment with Environmental Laws and no Borrower has any
knowledge that any such notice will be received or is being threatened.

 

d. Hazardous Substances have not been transported or disposed of by or on behalf
of any Borrower in a manner or to a location which are reasonably likely to give
rise to liability of any Borrower under any Environmental Law.

 

e. No judicial proceeding or governmental or administrative action is pending,
or to the knowledge of any Borrower, threatened under any Environmental Law to
which any Borrower is, or to any Borrower’s knowledge will be, named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding, the implementation of which is reasonably likely to
have a Material Adverse Effect on any natural resources or on any Borrower’s
business, financial condition, Property or prospects under any Environmental
Law.

 



  35

   



 

5.16. Investment Company Act: No Borrower is an “investment company” or a
company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940.

 

5.17. Capital Stock: The authorized and outstanding Capital Stock of each
Borrower is as shown on Schedule “5.17” attached hereto and made part hereof.
All of the Capital Stock of each Borrower has been duly and validly authorized
and issued and is fully paid and non-assessable and has been sold and delivered
to the holders thereof in compliance with, or under valid exemption from, all
Federal and state laws and the rules and regulations of all Governmental
Authorities governing the sale and delivery of securities. Except as set forth
on Schedule “5.17”, there are no subscriptions, warrants, options, calls,
commitments, rights or agreements by which any Borrower or any of the
shareholders of any Borrower is bound relating to the issuance, transfer, voting
or redemption of shares of its Capital Stock or any pre‑emptive rights held by
any Person with respect to the shares of Capital Stock of such Borrower. No
Borrower has issued any securities convertible into or exchangeable for shares
of its Capital Stock or any options, warrants or other rights to acquire such
shares or securities convertible into or exchangeable for such shares.

 

5.18. Solvency: After giving effect to the transactions contemplated under this
Agreement, each Borrower is solvent, is able to pay its debts as they become
due, and has capital sufficient to carry on its business and all businesses in
which it is about to engage, and now owns Property having a value both at fair
valuation and at present fair salable value greater than the amount required to
pay such Borrower’s debts. No Borrower will be rendered insolvent by the
execution and delivery of this Agreement or any of the other Loan Documents
executed in connection with this Agreement or by the transactions contemplated
hereunder or thereunder.

 

5.19. Perfection and Priority: This Agreement and the other Loan Documents are
effective to create in favor of Lender legal, valid and enforceable Liens in all
right, title and interest of each Borrower in the Collateral, and when financing
statements have been filed in the offices of the jurisdictions shown on Schedule
“5.19,” attached hereto and made part hereof under such Borrower’s name and
control is taken with respect to such Collateral where control is necessary to
perfect such security interest, such Borrower will have granted to Lender, and
Lender will have perfected first priority Liens in the Collateral, to the extent
a security interest therein can be perfected by filing a financing statement or
obtaining control, superior in right to any and all other Liens, existing or
future other than Permitted Liens.

 

5.20. Commercial Tort Claims: As of the Closing Date, no Borrower is a party to
any Commercial Tort Claims, except as shown on Schedule “5.20” attached hereto
and made part hereof.

 

5.21. Letter of Credit Rights: As of the Closing Date, no Borrower has any
Letter of Credit Rights, except as shown on Schedule “5.21,” attached hereto and
made part hereof.

 

5.22. Deposit Accounts: All Deposit Accounts of each Borrower are shown on
Schedule “5.22,” attached hereto and made part hereof.

 



  36

   



 

5.23. Anti-Terrorism Laws:

 

a. General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

b. Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower, or to any Borrower’s knowledge, any of its respective agents acting or
benefiting in any capacity in connection with the Loans, Letters of Credit or
other transactions hereunder, is any of the following (each a “Blocked Person”):

 

i. a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

ii. a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

iii. a Person with which Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

 

iv. a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

v. a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

 

vi. a Person who is affiliated with a Person listed above.

 

5.24. Certificate of Beneficial Ownership: The Certificate of Beneficial
Ownership executed and delivered to Lender for each Borrower on or prior to the
date of this Agreement, as updated from time to time in accordance with this
Agreement, is accurate, complete and correct as of the date hereof and as of the
date any such update is delivered. Each Borrower acknowledges and agrees that
the Certificate of Beneficial Ownership is one of the Loan Documents.

 

SECTION VI. BORROWERS’ AFFIRMATIVE COVENANTS

 

Each Borrower covenants that until all of the Obligations are paid and satisfied
in full (excluding contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted) and the Revolving Credit has been
terminated, that:

 



  37

   



 

6.1. Payment of Taxes and Claims: Each Borrower shall pay, before they become
delinquent, all taxes, assessments and governmental charges, or levies imposed
upon it, or upon such Borrower’s Property, and all claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other Persons,
entitled to the benefit of statutory or common law Liens which, in any case, if
unpaid, would result in the imposition of a Lien upon its Property; provided
however, that each Borrower shall not be required to pay any such tax,
assessment, charge, levy, claim or demand if the amount, applicability or
validity thereof, shall at the time, be contested in good faith and by
appropriate proceedings by such Borrower, and if such Borrower shall have set
aside on its books adequate reserves in respect thereof, if so required in
accordance with GAAP; which deferment of payment is permissible so long as no
Lien other than a Permitted Lien has been entered and such Borrower’s title to,
and its right to use, its Property are not materially adversely affected
thereby.

 

6.2. Maintenance of Properties and Corporate Existence:

 

a. Property – Each Borrower shall maintain its Property in good condition
(normal wear and tear excepted), make all necessary renewals, replacements,
additions, betterments and improvements thereto and will pay and discharge when
due the cost of repairs and maintenance to its Property, and will pay all
rentals when due for all real estate leased by such Borrower.

 

b. Property Insurance, Public and Products Liability Insurance – Each Borrower
shall maintain insurance (i) on all insurable tangible Property against fire,
flood, casualty and such other hazards (including, without limitation, extended
coverage, workmen’s compensation, boiler and machinery, with inflation coverage
by endorsement) and (ii) against public liability, product liability and
business interruption, in each case in such amounts, with such deductibles and
with such insurers as are customarily used by companies operating in the same
industry as such Borrower. At or prior to Closing, each Borrower shall furnish
Lender with duplicate original policies of insurance or such other evidence of
insurance as Lender may require, and any certificates of insurance shall be
issued on Acord Form-27. In the event any Borrower fails to procure or cause to
be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Lender may do so for such Borrower, but such
Borrower shall continue to be liable for the same. The policies of all such
casualty insurance shall contain standard Lender’s Loss Payable Clauses (and,
with respect to liability and interruption insurance, additional insured
clauses) issued in favor of Lender under which all losses thereunder shall be
paid to Lender as Lender’s interest may appear. Such policies shall expressly
provide that the requisite insurance cannot be altered or canceled without
thirty (30) days prior written notice to Lender and shall insure Lender
notwithstanding the act or neglect of any Borrower. Each Borrower hereby
appoints Lender as such Borrower’s attorney‑in-fact, exercisable at Lender’s
option to endorse any check which may be payable to such Borrower in order to
collect the proceeds of such insurance and any amount or amounts collected by
Lender pursuant to the provisions of this Section may be applied by Lender, in
its sole discretion, to any Obligations or to repair, reconstruct or replace the
loss of or damage to Collateral as Lender in its discretion may from time to
time determine. Each Borrower further covenants that all insurance premiums
owing under its current policies have been paid. Each Borrower shall notify
Lender, immediately, upon such Borrower’s receipt of a notice of termination,
cancellation, or non-renewal from its insurance company of any such policy.

 

c. Financial Records – Each Borrower shall keep current and accurate books of
records and accounts in which full and correct entries will be made of all of
its business transactions, and will reflect in its financial statements adequate
accruals and appropriations to reserves, all in accordance with GAAP. No
Borrower shall change its fiscal year end date without the prior written consent
of Lender.

 



  38

   



 

d. Corporate Existence and Rights – Each Borrower shall do (or cause to be done)
all things necessary to preserve and keep in full force and effect its
existence, good standing, rights and franchises. Each Borrower shall obtain and
maintain any and all licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its Property or the conduct of its
businesses.

 

e. Compliance with Laws – Each Borrower shall be in compliance with any and all
Requirements of Law to which it is subject, including, without limitation,
Environmental Laws. Each Borrower shall timely satisfy all assessments, fines,
costs and penalties imposed (after exhaustion of all appeals, provided a stay
has been put in effect during such appeal) by any Governmental Authority against
any Borrower or any Property of such Borrower.

 

f. Flood Laws – Each Borrower shall take all actions required under the Flood
Laws and/or requested by Lender to assist in ensuring that Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Lender with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Lender and, to the extent required, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral, and thereafter maintaining such flood insurance in full force and
effect for so long as required by the Flood Laws.

 

6.3. Business Conducted: Each Borrower shall continue in the business presently
operated by it using its best efforts to maintain its customers and goodwill. No
Borrower shall engage, directly or indirectly, in any material respect in any
line of business substantially different from the businesses conducted by such
Borrower immediately prior to the Closing Date.

 

6.4. Litigation Notices: Each Borrower shall give prompt notice to Lender of any
litigation claiming in excess of One Hundred Thousand Dollars ($100,000), from
such Borrower, or which may otherwise have a Material Adverse Effect.

 

6.5. Issue Taxes: Each Borrower shall pay all taxes (other than taxes based upon
or measured by any Lender’s income or revenues or any personal property tax), if
any, in connection with the issuance of the Note and the recording of any lien
documents. The obligations of each Borrower hereunder shall survive the payment
of Borrowers’ Obligations hereunder and the termination of this Agreement.

 

6.6. Bank Accounts: Each Borrower shall maintain its primary depository and cash
management relationship with Lender.

 



  39

   



 

6.7. ERISA Notices: Each Borrower shall deliver to Lender (i) promptly, and in
any event within ten (10) Business Days, after the receipt thereof, copies of
all reports and notices which any Borrower, any of its Subsidiaries or any ERISA
Affiliate receives from PBGC, IRS or the DOL, and at the request of Lender,
copies of all annual reports for Employee Pension Plans filed with the DOL or
IRS, and (ii) as soon as possible and in any event within ten (10) Business Days
after any Borrower knows or has reason to know that (A) any Reportable Event has
occurred or is reasonably expected to occur with respect to any Employee Pension
Plan, (B) an Accumulated Funding Deficiency has been incurred or an application
has been made to the Secretary of the United States Treasury for a waiver or
modification of the minimum funding standard or an extension of any amortization
period under Section 412 of the Code with respect to an Employee Pension Plan,
(C) proceedings have been instituted or are reasonably expected to be instituted
under Title IV of ERISA to terminate any Employee Pension Plan, (D) any
Withdrawal Liability from a Multiemployer Plan has been or will be incurred by
any Borrower, any of its Subsidiaries or any ERISA Affiliate, (E) any
Multiemployer Plan is or is reasonably expected to be in Reorganization,
terminated, partitioned or declared insolvent, (F) an action has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a
Multiemployer Plan, (G) any event, transaction or condition has occurred or will
occur that could reasonably be expected to result in the imposition of a lien
under Part 3 of Subtitle B of Title I of ERISA or Title IV of ERISA, (H) any
Prohibited Transaction or other transaction, event or condition has occurred or
will occur with respect to a Plan that could reasonably be expected to result in
any Borrower, any of its Subsidiaries or any ERISA Affiliate incurring a
material liability or becoming subject to a material penalty or excise tax, or
(I) the PBGC has contacted any Borrower, any of its Subsidiaries or any ERISA
Affiliate with respect to the PBGC’s Early Warning Program, a certificate of an
Authorized Officer of Borrowing Agent setting forth the details as to such
event, transaction or condition and the action any Borrower has taken, is taking
or proposes to take with respect thereto and with respect to (A) and (B) above,
with copies of any notices and applications.

 

6.8. Financial Covenants: Borrowers shall maintain and comply with, and cause to
be maintained and complied with, the following financial covenants:

 

a. Cash Flow Coverage Ratio – Commencing with the fiscal quarter ending
September 30, 2018, Borrowers shall maintain a Cash Flow Coverage Ratio of not
less than 1.20 to 1.00. The Cash Flow Coverage Ratio shall be measured quarterly
as of each quarter end, on a rolling four (4) quarter basis; provided; however,
for purposes of calculating the Cash Flow Coverage Ratio for any four fiscal
quarter testing period ending on or prior to June 30, 2019, the Cash Flow
Coverage Ratio for such period shall be deemed to be the Cash Flow Coverage
Ratio from the Closing Date to the end of the relevant four fiscal quarter
testing period multiplied by a fraction, the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date to (and
including) the last day of such testing period.

 

b. Tangible Net Worth – Commencing as of the end of the fiscal quarter ending
December 31, 2018, Borrowers shall maintain Tangible Net Worth of no less than
Three Million One Hundred Thousand Dollars ($3,100,000), which amount shall
increase annually on June 30 (including June 30, 2019) of each year by an amount
equal to fifty percent (50%) of Borrowers’ prior year’s undistributed
Consolidated Net Income (without deduction for loss) determined by Lender from
Borrowers’ annual financial statements. Borrowers’ compliance with this covenant
will be determined semi-annually on each June 30 and December 31.

 



  40

   



 

6.9. Financial and Business Information: Each Borrower shall deliver or cause to
be delivered to Lender the following:

 

a. Financial Statements and Collateral Reports: such data, reports, statements
and information, financial or otherwise, as Lender may reasonably request,
including, without limitation:

 

i. within thirty (30) days after the end of each calendar month of Borrowers,
the consolidated and consolidating income and cash flow statements of each
Borrower and its Subsidiaries for such month and for the expired portion of the
fiscal year ending with the end of such month, setting forth in comparative form
the corresponding figures for the corresponding periods of the previous fiscal
year, and the consolidated and consolidating balance sheet of each Borrower and
its Subsidiaries as at the end of such month, setting forth in comparative form
the corresponding figures as at the end of the corresponding periods of the
previous fiscal year, in reasonable detail and certified by Borrowing Agent’s
chief financial officer to have been prepared from the books and records of
Borrowers;

 

ii. within ninety (90) days after the end of each fiscal year of each Borrower,
the consolidated and consolidating income and cash flow statements of each
Borrower and its Subsidiaries for such year, and the consolidated and
consolidating balance sheet of each Borrower and its Subsidiaries as at the end
of such fiscal year, setting forth in each case in comparative form the
corresponding figures as at the end of and for the previous fiscal year, all in
reasonable detail, including all supporting schedules, and prepared by an
independent public accounting firm acceptable to Lender, and unqualifiedly
certified to have been prepared in accordance with GAAP, together with copies of
any management letters provided by such accountants to management of Borrowers;

 

iii. within (1) twenty (20) days of the end of each calendar month, each
Borrower’s accounts receivable aging report, accounts payable aging report,
inventory reports, a listing of ineligible Accounts and Inventory,
reconciliations and a borrowing base certificate, in the form of Exhibit “B”
attached hereto and made part hereof (“Borrowing Base Certificate”) as such
Exhibit may change from time to time at Lender’s permitted discretion, and such
other reports as Lender reasonably deems necessary, certified by Borrowing
Agent’s chief financial officer as true and correct, all in form and substance
reasonably satisfactory to Lender and (2) on or before Tuesday of each week an
updated sales journal setting forth in reasonable detail Borrowers’ sales for,
and as of the end of, the prior week; and

 

iv. no later than thirty (30) days prior to the end of each fiscal year,
Borrowers’ annual consolidated and consolidating financial statement projections
for the upcoming fiscal year and including, without limitation, a balance sheet,
income statement and cash flow statement and projected borrowing availability
under the Revolving Credit, all shown on a monthly basis. Such projections shall
be consistent in format with the historical financial statements and shall
include disclosure of all significant assumptions used in preparing the
projections.

 

b. Notice of Event of Default – promptly upon becoming aware of the existence of
any condition or event which constitutes a Default or an Event of Default under
this Agreement, a written notice specifying the nature and period of existence
thereof and what action Borrowers are taking (and propose to take) with respect
thereto,

 



 

41

   



 

c. Notice of Claimed Default – promptly upon receipt by any Borrower, notice of
default, oral or written, given to any Borrower by any creditor for Indebtedness
for borrowed money of any Borrower in excess of One Hundred Thousand Dollars
($100,000);

 

6.10. Officers’ Certificates: Along with the set of financial statements
delivered to Lender at the end of each fiscal month pursuant to Section
6.9(a)(i) hereof and the annual financial statements delivered pursuant to
Section 6.9(a)(ii) hereof, Borrowers shall deliver to Lender a certificate
(“Compliance Certificate”) (in the form of Exhibit “C,” attached hereto and made
part hereof) from the chief financial officer, chief executive officer or
president of Borrowing Agent setting forth:

 

a. Event of Default – that the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of each Borrower from the beginning of
the accounting period covered by the financial statements being delivered
therewith to the date of the certificate, and that such review has not disclosed
the existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrowers
have taken or propose to take with respect thereto.

 

b. Covenant Compliance – the information (including detailed calculations)
required in order to establish that Borrowers are in compliance with the
requirements of Section 6.8 of this Agreement, as of the end of the period
covered by the financial statements delivered.

 

6.11. Audits and Inspection; Appraisals: Borrowers shall permit any of Lender’s
officers or other representatives to visit and inspect upon reasonable notice
during business hours any of the locations of Borrowers (provided that, while an
Event of Default exists, Lender may make such visits and inspections at any time
without prior notice) to examine and audit all of Borrowers’ Collateral, books
of account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants all at Borrowers’ expense
at the standard rates charged by Lender for such activities (including, with
respect to any field examinations, which shall occur no less frequently than
every 120 days, a per diem rate of $1,050 per person, or such other amount
customarily charged by Lender to its customers), plus Lender’s reasonable
out-of-pocket expenses (all of which amounts shall be Expenses).

 

6.12. Reserved

 

6.13. Information to Participant: Lender may divulge to any participant,
assignee or co-lender or prospective participant, assignee or co‑lender it may
obtain in the Revolving Credit or Term Loan or any portion thereof, all
information, and furnish to such Person copies of any reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement, or related agreements and documents.

 



  42

   



 

6.14. Material Adverse Developments: Each Borrower agrees that immediately upon
becoming aware of any development or other information outside the ordinary
course of business and excluding matters of a general economic, financial or
political nature which would reasonably be expected to have a Material Adverse
Effect it shall give to Lender telephonic notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Lender on the same
day such verbal communication is made or the next Business Day thereafter.

 

6.15. Places of Business: Each Borrower shall give thirty (30) days prior
written notice to Lender of any changes in the location of any of its respective
places of business, of the places where records concerning its Accounts or where
its Inventory are kept, or the establishment of any new, or the discontinuance
of any existing place of business; provided that no Borrower may establish any
place of business outside of the United States.

 

6.16. Commercial Tort Claims: Each Borrower will immediately notify Lender in
writing in the event that any Borrower becomes a party to or obtains any rights
with respect to any Commercial Tort Claim. Such notification shall include
information sufficient to describe such Commercial Tort Claim, including, but
not limited to, the parties to the claim, the court in which the claim was
commenced, the docket number assigned to such claim, if any, and a detailed
explanation of the events that gave rise to the claim. Each Borrower shall
execute and deliver to Lender all documents and/or agreements necessary to grant
Lender a security interest in such Commercial Tort Claim to secure the
Obligations. Each Borrower authorizes Lender to file (without such Borrower’s
signature) initial financing statements or amendments, as Lender deems necessary
to perfect its security interest in the Commercial Tort Claim.

 

6.17. Letter of Credit Rights: Each Borrower shall provide Lender with written
notice of any letters of credit for which such Borrower is the beneficiary. Each
Borrower shall execute and deliver (or cause to be executed or delivered) to
Lender, all documents and agreements as Lender may require in order to obtain
and perfect its security interest in such Letter of Credit Rights.

 

6.18. Lockbox: Each Borrower shall establish a Lockbox in accordance Section 2.4
hereof and instruct all Account Debtors to make payment on Accounts to the
Lockbox. Each Borrower shall execute such agreements as Lender may require, to
establish the Lockbox.

 

6.19. Closure of Deposit Accounts: Borrowers shall, within sixty (60) days of
the Closing Date, close each Deposit Account maintained at PNC Bank, National
Association.

 

6.20. Payment of Subcontractors: Borrowers shall pay each subcontractor within
the required contract payment terms.

 

6.21. Electronic Transmission: Each Borrower shall cooperate with Lender in the
establishment and maintenance of a daily electronic monitoring and reporting
system with respect to such Borrower’s Inventory and Accounts and the collection
of all proceeds with respect thereto and shall provide Lender with access to
such Borrower’s accounting systems in order to comply with this Section 6.21.
Lender shall have no responsibility or liability with respect to the downloading
of any data or information with respect to any such reporting system.

 



  43

   



 

6.22. Certificate of Beneficial Ownership and Other Additional Information: Each
Borrower shall provide to Lender: (i) confirmation of the accuracy of the
information set forth in the most recent Certificate of Beneficial Ownership
provided to Lender; (ii) a new Certificate of Beneficial Ownership, in form and
substance acceptable to Lender, when the individual(s) to be identified as a
Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by Lender from time to time for
purposes of compliance by Lender with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
Lender to comply therewith.

 

6.23. Post-Closing Deliverable. Within thirty (30) days of the Closing Date
(unless such time period is extended by Lender pursuant to its written consent),
Borrowers shall deliver to Lender lender loss payable and mortgagee endorsements
in respect of Borrowers’ property insurance policy and additional insured
endorsements in respect of Borrowers’ liability insurance policy, in each case,
in form and substance satisfactory to Lender.

 

SECTION VII. BORROWER’S NEGATIVE COVENANTS:

 

Each Borrower covenants that until all of the Obligations are paid and satisfied
in full (excluding contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted), and the Revolving Credit has been
terminated, that:

 

7.1. Merger, Consolidation, Dissolution or Liquidation:

 

a. No Borrower shall engage in any Asset Sale other than (i) the sale of
Inventory in the ordinary course of business, (ii) equipment that is replaced by
other equipment of comparable or superior quality and value within ninety (90)
days of such Asset Sale, (iii) disposition of obsolete equipment; and (iv)
dispositions resulting from any casualty events, provided the proceeds thereof
are applied in accordance with the terms of this Agreement.

 

b. No Borrower shall merge or consolidate with any other Person or commence a
dissolution or liquidation, other than (i) the merger of a Subsidiary of a
Borrower into such Borrower (where such Borrower is the surviving Person) or
(ii) the merger of one Borrower with another.

 

7.2. Acquisitions: No Borrower shall acquire all or a material portion of the
Capital Stock or assets of any Person in any transaction or in any series of
related transactions or enter into any sale and leaseback transaction.

 

7.3. Liens and Encumbrances: No Borrower shall: (a) execute a negative pledge
agreement with any Person covering any of its Property, or (b) cause or permit
or agree or consent to cause or permit in the future (upon the happening of a
contingency or otherwise), its Property (including, without limitation, the
Collateral), whether now owned or hereafter acquired, to be subject to a Lien
except for Permitted Liens.

 



  44

   



 

7.4. Transactions With Affiliates or Subsidiaries:

 

a. No Borrower shall enter into any transaction with any Subsidiary or other
Affiliate, including, without limitation, the purchase, sale, or exchange of
Property, or the loaning or giving of funds to any Affiliate or any Subsidiary
unless: (i) such Subsidiary or Affiliate is engaged in a business substantially
related to the business conducted by such Borrower, and the transaction is in
the ordinary course of and pursuant to the reasonable requirements of such
Borrower’s business and upon terms substantially the same and no less favorable
to such Borrower as it would obtain in a comparable arm’s length transactions
with any Person not an Affiliate or a Subsidiary, and so long as such
transaction is not prohibited hereunder; or (ii) such transaction is intended
for incidental administrative purposes.

 

b. No Borrower shall create any Subsidiary.

 

7.5. Guarantees: Except for the endorsement in the ordinary course of business
of negotiable instruments for deposit or collection, no Borrower shall become or
be liable, directly or indirectly, primary or secondary, matured or contingent,
in any manner, whether as guarantor, surety, accommodation maker, or otherwise,
for the existing or future Indebtedness of any kind of any Person, except for
Permitted Indebtedness.

 

7.6. Other Indebtedness: No Borrower shall: (a) hereafter incur, become liable
for, or permit to exist any Indebtedness other than Permitted Indebtedness; or
(b) make any prepayments on any existing or future Indebtedness (other than the
Obligations).

 

7.7. Loans and Investments: No Borrower shall make or have outstanding loans,
advances, extensions of credit or capital contributions to, or investments in,
any Person other than Permitted Investments.

 

7.8. Use of Lenders’ Name: No Borrower shall use Lender’s name in connection
with any of its business operations. Nothing herein contained is intended to
permit or authorize any Borrower to make any contract on behalf of Lender.

 

7.9. Miscellaneous Covenants:

 

a. No Borrower shall become or be a party to any contract or agreement which at
the time of becoming a party to such contract or agreement materially impairs
Borrower’s ability to perform under this Agreement, or under any other
instrument, agreement or document to which such Borrower is a party or by which
it is or may be bound.

 

b. No Borrower shall carry or purchase any “margin stock” within the meaning of
Regulations U, T or X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

7.10. Jurisdiction of Organization: No Borrower shall change its jurisdiction of
organization or, without thirty (30) days prior written notice to Lender, change
its name. No Borrower shall amend its Organizational Documents in a manner
adverse to Lender.

 



  45

   



 

7.11. Distributions: No Borrower shall declare, pay or make, any Distributions
other than Permitted Tax Distributions.

 

7.12. Material Agreement: No Borrower shall amend or modify the terms of the
Prime Metals Operating Agreement.

 

7.13. Compliance with ERISA: Each Borrower shall not, and shall not permit any
of its Subsidiaries or any of its ERISA Affiliates to, take, or fail to take,
any of the following actions or permit any of the following events to occur if
such action or event individually or together with all other actions or events
would subject any Borrower, any of its Subsidiaries or any of its ERISA
Affiliates to any material tax, penalty, or other liabilities:

 

a. engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which any Borrower, any of its Subsidiaries or
any ERISA Affiliate could be subject to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code;

 

b. terminate any Employee Pension Plan in a manner, or take any other action,
which could result in any material liability of any Borrower, any of its
Subsidiaries or any ERISA Affiliate to the PBGC;

 

c. fail to make full payment when due of all amounts which, under the provisions
of any Plan or any Multiemployer Plan, any Borrower, any of its Subsidiaries or
any ERISA Affiliate is required to pay as contributions thereto, or fail to
satisfy the Minimum Funding Standards, whether or not waived, with respect to
any Employee Pension Plan or fail to pay PBGC premiums when due;

 

d. permit the current value of all vested accrued benefits under all Employee
Pension Plans which are subject to Title IV of ERISA to exceed the current value
of the assets of such plans allocable to such vested accrued benefits, except as
may be permitted under actuarial funding standards adopted in accordance with
Section 412 of the Code;

 

e. withdraw from any Multiemployer Plan, if such withdrawal would result in the
imposition of Withdrawal Liability;

 

f. fail to comply in all material respects with the requirements of COBRA
regarding continued health coverage, of the Health Insurance Portability and
Accountability Act of 1996, and of Section 1862(b) of the Social Security Act,
with respect to any Plans subject to the requirements thereof; or

 

g. fail to comply in all other material respects with the provisions of ERISA
and the Code with respect to any Plan.

 

As used in this Section 7.13, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)(18)(B) of ERISA.

 



  46

   



 

SECTION VIII. DEFAULT

 

8.1. Events of Default: Each of the following events shall constitute an event
of default (“Event of Default”):

 

a. Payments – if any Borrower fails to make any payment of principal or
interest, including any Overadvance, under the Obligations on the date such
payment is due and payable; or

 

b. Other Charges – if any Borrower fails to pay any other charges, fees,
Expenses or other monetary obligations owing to Lender arising out of or
incurred in connection with this Agreement on the date such payment is due and
payable and such non-payment continues for two (2) Business Days; or

 

c. Particular Covenant Defaults – if any Borrower fails to perform, comply with
or observe any covenant or undertaking contained in this Agreement and (other
than with respect to the covenants contained in Sections 6.2(b), 6.2(d) (solely
with regard to existence), 6.8, 6.9, 6.10 and 6.11, and Section 7 for which no
cure period shall exist), such failure continues for thirty (30) days after the
earlier of (i) notice from Lender to such Borrower of the existence of such
failure, or (ii) any officer or principal of Borrower should have known of the
existence of such failure; or

 

d. Financial Information – if any statement, report, financial statement, or
certificate made or delivered by any Borrower or any of its officers, employees
or agents, to Lender is not true and correct, in all material respects, when
made; or

 

e. Uninsured Loss – if there shall occur any uninsured damage to or loss, theft,
or destruction in excess of One Hundred Thousand Dollars ($100,000) in the
aggregate with respect to any portion of any Property of any Borrower; or

 

f. Warranties or Representations – if any warranty, representation or other
statement by or on behalf of any Borrower contained in or pursuant to this
Agreement, the other Loan Documents or in any certificate, document, agreement
or instrument furnished in compliance with, relating to, or in reference to this
Agreement, is false, erroneous, or misleading in any material respect when made;
or

 

g. Agreements with Others – (i) if any Borrower shall default beyond any grace
period in the payment of principal or interest of any Indebtedness of any
Borrower in excess of One Hundred Thousand Dollars ($100,000) in the aggregate;
or (ii) if any Borrower otherwise defaults under the terms of any such
Indebtedness if the effect of such default is to enable the holder of such
Indebtedness to accelerate the payment of any Borrower’s obligations, which are
the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment; or

 

h. Other Agreements with Lender – if any Borrower breaches or violates the terms
of, or if a default (and expiration of any applicable cure period), or an Event
of Default, occurs under any Interest Hedging Instrument or any other existing
or future agreement (related or unrelated) (including, without limitation, the
other Loan Documents) between any Borrower and Lender (or any Affiliate of
Lender); or

 



  47

   



 

i. Judgments – if any final judgment for the payment of money in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate (i) which is not fully and
unconditionally covered by insurance or (ii) for which any Borrower has not
established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against any Borrower and such
judgment shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or bonded pending
appeal; or

 

j. Assignment for Benefit of Creditors, etc. – if any Borrower makes or proposes
in writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by any
Borrower; or

 

k. Bankruptcy, Dissolution, etc. – upon the commencement of any action for the
dissolution or liquidation of any Borrower, or the commencement of any
proceeding to avoid any transaction entered into by any Borrower, or the
commencement of any case or proceeding for reorganization or liquidation of any
Borrower’s debts under the Bankruptcy Code or any other state or federal law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against any Borrower; provided however, that any Borrower shall have sixty (60)
days to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such sixty (60) day period, Lender
shall not be obligated to make Advances hereunder and Lender may seek adequate
protection in any bankruptcy proceeding; or

 

l. Receiver – upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for any Borrower or for any Borrower’s
Property; provided, however, that if such appointment or commencement of
proceedings against such Borrower is involuntary, such action shall not
constitute an Event of Default unless such appointment is not revoked or such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings, though Lender shall have no obligation to make Advances to
Borrower during such sixty (60) day period or, if earlier, until such
appointment is revoked or such proceedings are dismissed; or

 

m. Execution Process, etc. – the issuance of any execution or distraint process
against any Property of any Borrower; or

 

n. Termination of Business – if any Borrower ceases any material portion of its
business operations as presently conducted; or

 

o. Pension Benefits, etc. – if any Borrower fails to comply with ERISA so that
proceedings are commenced to appoint a trustee under ERISA to administer any
Borrower’s employee plans or the PBGC institutes proceedings to appoint a
trustee to administer such plan(s), or a Lien is entered to secure any
deficiency or claim under Sections 303(k) or 4068 of ERISA, or a Reportable
Event occurs (where such event could reasonably be expected to result in a loss
to Borrowers in excess of One Hundred Thousand Dollars ($100,000); or

 



  48

   



 

p. Investigations – any evidence received by Lender that Lender reasonably
determines in good faith is evidence that any Borrower may have directly or
indirectly been engaged in any type of activity which would be reasonably likely
to result in the forfeiture of any material property of any Borrower to any
Governmental Authority; or

 

q. Change of Control – if there shall occur a Change of Control; or

 

r. Liens – if any Lien in favor of Lender shall cease to be valid, enforceable
and perfected and prior to all other Liens other than Permitted Liens or if any
Borrower shall assert any of the foregoing; or

 

s. Material Adverse Effect – if there is any change in any Borrower's financial
condition which, in Lender's Permitted Discretion, has or would be reasonably
likely to have a Material Adverse Effect, or

 

t. Other Loan Documents – if any other Person (other than Lender) party to a
Loan Document, breaches or violates any term, provision or condition of such
Loan Document; and any applicable cure period has expired; or

 

u. Surety and Guaranty Agreement; Pledge Agreement – if any breach or default
occurs under the Surety and Guaranty Agreement or Pledge Agreement, if any
Guarantor dies, or if the Surety and Guaranty Agreement or Pledge Agreement, or,
in each case, any obligation to perform thereunder is terminated; or

 

v. [Reserved].

 

8.2. Cure: Nothing contained in this Agreement or the Loan Documents shall be
deemed to compel Lender to accept a cure of any Event of Default hereunder.

 

8.3. Rights and Remedies on Default:

 

a. In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at law or in equity, upon or at
any time after the occurrence and during the continuance of a Default or an
Event of Default, Lender may, in its sole discretion, withhold or cease making
Advances under the Revolving Credit.

 

b. In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at law or in equity, upon or at
any time after the occurrence and during the continuance of an Event of Default
Lender may, in its discretion, terminate the Revolving Credit and declare the
Obligations (other than any Obligations arising under an Interest Hedging
Instrument) immediately due and payable, all without demand, notice, presentment
or protest or further action of any kind (it also being understood that the
occurrence of any of the events or conditions set forth in Sections 8.1(j),(k)
or (l) shall automatically cause an acceleration of the Obligations (other than
any Obligations arising under an Interest Hedging Instrument). Nothing contained
herein shall limit the rights of Lender under the terms of any Interest Hedging
Instrument.

 



  49

   



 

c. Reserved

 

d. In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at law or in equity, upon or at
any time after the occurrence of an Event of Default, Lender may, in its sole
discretion, exercise all rights under the UCC and any other applicable law or in
equity, and under all Loan Documents permitted to be exercised after the
occurrence of an Event of Default, including the following rights and remedies
(which list is given by way of example and is not intended to be an exhaustive
list of all such rights and remedies):

 

i. The right to take possession of, send notices regarding and collect directly
the Collateral, with or without judicial process (including without limitation
the right to notify the United States postal authorities to redirect mail
addressed to any Borrower to an address designated by Lender); or

 

ii. By its own means or with judicial assistance, enter any Borrower’s premises
and take possession of the Collateral, or render it unusable, or dispose of the
Collateral on such premises in compliance with subsection (e) below, without any
liability for rent, storage, utilities or other sums, and such Borrower shall
not resist or interfere with such action; or

 

iii. Require each Borrower at such Borrower’s expense to assemble all or any
part of the Collateral (other than real estate or fixtures) and make it
available to Lender at any place designated by Lender; or

 

iv. The right to reduce or modify the Borrowing Base or to modify the terms and
conditions upon which Lender may be willing to consider making Advances under
the Revolving Credit or to take additional reserves against the Revolving
Credit; or

 

v. The right to enjoin any violation of Section 7.1, it being agreed that
Lender’s remedies at law are inadequate.

 

e. Each Borrower hereby agrees that a notice received by it at least ten (10)
days before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to such Borrower. Each Borrower
covenants and agrees not to interfere with or impose any obstacle to Lender’s
exercise of its rights and remedies with respect to the Collateral, after the
occurrence of an Event of Default hereunder. Lender shall have no obligation to
clean up or prepare the Collateral for sale. If Lender sells any of the
Collateral upon credit, each Borrower will only be credited with payments
actually made by the purchaser thereof, that are received by Lender. Lender may,
in connection with any sale of the Collateral specifically disclaim any
warranties of title or the like.

 



  50

   



 

8.4. Nature of Remedies: All rights and remedies granted Lender hereunder and
under the Loan Documents, or otherwise available at law or in equity, shall be
deemed concurrent and cumulative, and not alternative remedies, and Lender may
proceed with any number of remedies at the same time until all Obligations are
satisfied in full. The exercise of any one right or remedy shall not be deemed a
waiver or release of any other right or remedy, and Lender, upon or at any time
after the occurrence of an Event of Default, may proceed against each Borrower,
at any time, under any agreement, with any available remedy and in any order

 

8.5. Set-Off: In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), upon or at any time after the occurrence and
during the continuance of an Event of Default, Lender (and any participant)
shall have and be deemed to have, without notice to any Borrower, the immediate
right of set-off against any bank account of any Borrower with Lender, or of any
Borrower with any other subsidiary of Lender or Bank Affiliate or any
participant and may apply the funds or amount thus set-off against any
Obligations hereunder. Each Borrower specifically waives any right to require
Lender to exercise other rights, options and remedies prior to exercising any
such set-off rights. If any bank account of any Borrower with Lender, any other
subsidiary of Lender or Bank Affiliate or any participant is attached or
otherwise liened or levied upon by any third party, Lender (and such
participant) shall have and be deemed to have, without notice to any Borrower,
the immediate right of set-off and may apply the funds or amount thus set-off
against any Obligations hereunder.

 

SECTION IX. MISCELLANEOUS

 

9.1. Governing Law: THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA. THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

9.2. Integrated Agreement: The Note, the other Loan Documents, all related
agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

 

9.3. Waiver: No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to any Borrower no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.

 



  51

   



 

9.4. Indemnity:

 

a. Each Borrower releases and shall indemnify, defend and hold harmless Lender
and each Related Party (each, an “Indemnitee”) of and from any and all claims,
demands, liabilities, losses, damages and costs and expenses (including, without
limitation, reasonable legal fees), penalties and fines resulting from (i) the
execution, delivery and performance of this Agreement or any other Loan Document
or any acts or conduct of any Borrower under, pursuant or related to this
Agreement and the other Loan Documents, (ii) any Borrower’s breach or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement or the other Loan Documents, (iii) any Borrower’s failure to comply
with any Requirement of Law (including, without limitation, Environmental Laws),
and (iv) any claim by any other creditor of any Borrower against Lender arising
out of any transaction whether hereunder or in any way related to the Loan
Documents; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claims, demands, liabilities, losses, damages,
costs, expenses, penalties and fines are determined by a court of competent
jurisdiction by final nonappealable judgment to have resulted from acts or
conduct of such Indemnitee constituting willful misconduct or gross negligence.

 

b. Promptly after receipt by an indemnified party under subsection (a) above of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.

 

9.5. Time: Whenever any Borrower shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day. Time is of
the essence in each Borrower’s performance under all provisions of this
Agreement and all related agreements and documents.

 



  52

   



 

9.6. Expenses of Lender: At Closing and from time to time thereafter, each
Borrower will pay upon demand of Lender all reasonable costs, fees and expenses
of Lender in connection with (i) the analysis, negotiation, preparation,
execution, administration, delivery and termination of this Agreement, and other
Loan Documents and the documents and instruments referred to herein and therein,
and any amendment, amendment and restatement, supplement, waiver or consent
relating hereto or thereto, whether or not any such amendment, amendment and
restatement, supplement, waiver or consent is executed or becomes effective,
search costs, the reasonable fees, expenses and disbursements of counsel for
Lender, any fees or expenses incurred by Lender under Section 6.11 for which
each Borrower is obligated thereunder, and reasonable charges of any expert
consultant to Lender, (ii) the enforcement of Lender’s rights hereunder, or the
collection of any payments owing from, each Borrower under this Agreement and/or
the other Loan Documents or the protection, preservation or defense of the
rights of Lender hereunder and under the other Loan Documents, and (iii) any
refinancing or restructuring of the credit arrangements provided under this
Agreement and other Loan Documents in the nature of a “work-out” or of any
insolvency or bankruptcy proceedings, or otherwise (including in all cases the
reasonable fees and disbursements of counsel for Lender and reasonable allocated
costs of internal counsel) (collectively, the “Expenses”).

 

9.7. Brokerage: Each Borrower represents that it has not committed Lender to the
payment of any brokerage fee, commission or charge in connection with this
transaction. If any such claim is made on Lender by any broker, finder or agent
or other person, each Borrower hereby indemnifies, defends and saves such party
harmless against such claim and further will defend, with counsel satisfactory
to Lender, any action or actions to recover on such claim, at such Borrower’s
own cost and expense, including such party’s reasonable counsel fees. Borrower
further agrees that until any such claim or demand is adjudicated in such
party’s favor, the amount demanded shall be deemed an Obligation of each
Borrower under this Agreement.

 

9.8. Notices:

 

a. Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or if sent by first class mail, telecopy or by nationally recognized
overnight courier, as follows, unless such address is changed by written notice
hereunder:

 

 



 

If to Lender to:

Berkshire Bank

1787 Sentry Parkway W

Building 16, Suite 200

Blue Bell, PA 19422

Attention: Jim Crumlish

 

 

 

 

With copies to:

(which shall not constitute notice)

Blank Rome LLP

One Logan Square

130 N. 18th Street

Philadelphia, PA 19103

Attention: Michael C. Graziano, Esq.

 

 

 

 

If to Borrowers to:

Borrowing Agent

Prime Metals Acquisition LLC

101 Innovation Drive

Homer City, Pennsylvania 15748

Attention: John Wachter

 

 

 

 

With copies to: 

(which shall not constitute notice)

Polymathes Capital LLC

20 Nassau Street, Suite 12

Princeton, NJ 08542

Attention: ----William Golden



 



  53

   



 

b. Any notice sent by Lender, or any Borrower by any of the above methods shall
be deemed to be given when so received.

 

c. Lender shall be fully entitled to rely upon any telecopy or electronic mail
transmission or other writing purported to be sent by any Authorized Officer
(whether requesting an Advance or otherwise) as being genuine and authorized.

 

9.9. Headings: The headings of any paragraph or Section of this Agreement are
for convenience only and shall not be used to interpret any provision of this
Agreement.

 

9.10. Survival: All warranties, representations, and covenants made by any
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by Lender, and shall
survive the delivery to Lender of the Note, regardless of any investigation made
by Lender or on its behalf. All statements in any such certificate or other
instrument prepared and/or delivered for the benefit of Lender shall constitute
warranties and representations by any Borrower hereunder. Except as otherwise
expressly provided herein, all covenants made by any Borrower hereunder or under
any other agreement or instrument shall be deemed continuing until all
Obligations are satisfied in full. All indemnification obligations under this
Agreement, including under Section 2.11, 6.5, 9.4 and 9.7, shall survive the
termination of this Agreement and payment of the Obligations.

 

9.11. Successors and Assigns: This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties. No Borrower
may transfer, assign or delegate any of its duties or obligations hereunder.
Each Borrower acknowledges and agrees that Lender may at any time, and from time
to time, (a) sell participating interests in the Loans, and Lender’s rights
hereunder to other financial institutions, and (b) sell, transfer, or assign the
Loans and Lender’s rights hereunder, to any one or more additional banks or
financial institutions, subject (as to Lender’s rights under this clause (b)) to
each Borrower’s written consent, which consent shall not be unreasonably
withheld; provided that, no consent under this clause (b) shall be required if
an Event of Default exists at the time of such sale, transfer or assignment.
Lender may, without the consent of any Borrower, at any time, pledge, endorse,
assign or transfer all or any portion of its rights under the Loan Documents to
any other lender or to any of the twelve (12) Federal Reserve Banks organized
under the Federal Reserve Act 12 U.S.C. §341. No such pledge or enforcement
thereof shall release Lender from its obligations hereunder. Subject to Section
9.24, Lender may divulge to any participant, assignee or co-lender or
prospective participant, assignee or co‑lender it may obtain in the Revolving
Credit or Term Loan or any portion thereof, all information, and furnish to such
Person copies of any reports, financial statements, certificates, and documents
obtained under any provision of this Agreement, or related agreements and
documents

 



  54

   



 

9.12. Duplicate Originals: Two or more duplicate originals of this Agreement may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

 

9.13. Modification: No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by each Borrower
and Lender.

 

9.14. Signatories: Each individual signatory hereto represents and warrants that
he is duly authorized to execute this Agreement on behalf of his principal and
that he executes the Agreement in such capacity and not as a party.

 

9.15. Third Parties: No rights are intended to be created hereunder, or under
any related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of any Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of any Borrower’s duty of
performance, including, without limitation, any Borrower’s duties under any
account or contract with any other Person.

 

9.16. Discharge of Taxes, Borrower’s Obligations, Etc.: Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior notice to Borrowing Agent if any Borrower fails to do
so, to: (a) pay for the performance of any Borrower’s obligations hereunder, and
(b) discharge taxes or Liens, at any time levied or placed on any Borrower’s
Property in violation of this Agreement unless such Borrower is in good faith
with due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Expenses and
advances shall be added to the Revolving Credit, and bear interest at the rate
applicable to the Revolving Credit, until reimbursed to Lender. Such payments
and advances made by Lender shall not be construed as a waiver by Lender of a
Default or Event of Default under this Agreement.

 

9.17. Withholding and Other Tax Liabilities: Lender shall have the right to
refuse to make any Advances from time to time unless Borrowers shall, at
Lender’s request, have given to Lender evidence, reasonably satisfactory to
Lender, that each Borrower has properly deposited or paid, as required by law,
all withholding taxes and all federal, state, city, county or other taxes due up
to and including the date of the requested Advance. Copies of deposit slips
showing payment shall constitute satisfactory evidence for such purpose. In the
event that any Lien, assessment or tax liability against any Borrower shall
arise in favor of any taxing authority, whether or not notice thereof shall be
filed or recorded as may be required by law, Lender shall have the right (but
shall not be obligated, nor shall Lender hereby assume the duty) to pay any such
Lien, assessment or tax liability by virtue of which such charge shall have
arisen; provided, however, that Lender shall not pay any such tax, assessment or
Lien if the amount, applicability or validity thereof is being contested in good
faith and by appropriate proceedings by such Borrower. In order to pay any such
Lien, assessment or tax liability, Lender shall not be obliged to wait until
such Lien, assessment or tax liability is filed before taking such action as
hereinabove set forth. Any sum or sums which Lender shall have paid for the
discharge of any such Lien shall be added to the Revolving Credit and shall be
paid by Borrowers to Lender with interest thereon at the rate applicable to the
Revolving Credit, upon demand, and Lender shall be subrogated to all rights of
such taxing authority against such Borrower.

 



  55

   



 

9.18. Consent to Jurisdiction: Each Borrower and Lender each hereby irrevocably
consent to the non-exclusive jurisdiction of the Courts of the Commonwealth of
Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania in any and all actions and proceedings whether arising hereunder or
under any other agreement or undertaking. Each Borrower waives any objection
which such Borrower may have based upon lack of personal jurisdiction, improper
venue or forum non conveniens. Each Borrower irrevocably agrees to service of
process by certified mail, return receipt requested to the address of the
appropriate party set forth herein.

 

9.19. Additional Documentation: Each Borrower shall execute and/or re-execute,
and cause any other Person party to any Loan Document, to execute and/or
re-execute and to deliver to Lender or Lender’s counsel, as may be deemed
appropriate, any document or instrument signed in connection with this Agreement
which was incorrectly drafted and/or signed, as well as any document or
instrument which should have been signed at or prior to the Closing, but which
was not so signed and delivered. Each Borrower agrees to comply with any written
request by Lender within ten (10) days after receipt by such Borrower of such
request.

 

9.20. Advertisement: Lender, in its sole discretion, shall have the right to
announce and publicize the financing established hereunder, as it deems
appropriate, by means and media selected by Lender.

 

9.21. Waiver of Jury Trial: EACH BORROWER AND LENDER EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.

 

9.22. Consequential Damages, etc.: Neither Lender nor agent or attorney of
Lender, shall be liable for any special, indirect, exemplary, punitive or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

 

9.23. Nonliability of Lender: The relationship between Borrowers on the one hand
and Lender on the other hand shall be solely that of borrower and lender. Lender
shall have no fiduciary relationship with or fiduciary responsibility to, any
Borrower.

 



  56

   



 

9.24. Confidentiality: Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
Lender’s and Lender’s Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required by any regulatory authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any Interest Hedging Instrument with any of Lender’s Affiliates or
any action or proceeding relating to this Agreement or any other Loan Document
or any Interest Hedging Instrument with any of Lender’s Affiliates or the
enforcement of rights hereunder or thereunder, (f) with the consent of Borrowing
Agent or (g) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to Lender
or any of Lender’s respective Affiliates on a nonconfidential basis from a
source other than a Borrower. Notwithstanding the foregoing, Lender may disclose
Information, without notice to a Borrower, to Governmental Authorities in
connection with any regulatory examination of Lender or in accordance with
Lender’s regulatory compliance policy. For purposes of this Section 9.24,
“Information” means all information received from any Borrower relating to any
Borrower or any Borrower’s respective businesses, other than any such
information that is available to Lender on a non-confidential basis prior to
disclosure by any Borrower, provided that, in the case of information received
from any Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

9.25. Patriot Act Notice: To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each Person who opens an
account. For purposes of this Section 9.25, account shall be understood to
include loan accounts.

 

9.26. Keepwell: Each Borrower and Guarantor, if it is a Qualified ECP Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably (i)
guaranties the prompt payment and performance of all obligations under any
Hedging Agreements owing by each Non-Qualifying Party (it being understood and
agreed that this guaranty is a guaranty of payment and not of collection), and
(ii) undertakes to provide such funds or other support as may be needed from
time to time by any Non-Qualifying Party to honor all of such Non-Qualifying
Party's obligations under this Agreement or any Loan Document in respect of
obligations under any Hedging Agreements (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 9.26 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 9.26, or otherwise under this Agreement or any
other Loan Document, voidable under applicable Requirements of Law, including
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 9.26 shall remain in full force and effect until
payment in full of the Obligations (except Unasserted Contingent Obligations)
and termination of this Agreement and the other Loan Documents. Each Qualified
ECP Guarantor intends that this Section 9.26 constitute, and this Section 9.26
shall be deemed to constitute, a guaranty of the obligations of, and a
"keepwell, support, or other agreement" for the benefit of each other Borrower
or Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 



  57

   



 

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 



 

PRIME METALS ACQUISITION LLC

        By: /s/ John F. Wachter

 

Name:

John F. Wachter

    Title:

President

         



 

Signature Page to Loan and Security Agreement

 



  58

   



 



 

BERKSHIRE BANK

        By:

/s/ James Crumlish

 

Name:

James Crumlish

    Title:

Vice President

 



 

Signature Page to Loan and Security Agreement

 



  59

   



 

EXHIBIT “A”

 

FORM OF REVOLVING CREDIT ADVANCE REQUEST

 

[BORROWING AGENT NAME]

[Address]

_______________________

_______________________

_______________________

(“Borrower”)

 

To: BERKSHIRE BANK

_________________

_________________

(“Lender”)

 

Borrower hereby requests an Advance in the amount of $___________ pursuant to
Section [____] of that certain Loan and Security agreement by and among
Borrowers and Lender dated August 31, 2018 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”). The proposed date of the
Advance is ____.

 

Borrowers hereby represent and warrant to Lender as follows:

 

a. There exists no Default or Event of Default under the Loan Agreement.

 

b. All conditions set forth in Section 4.8 of the Loan Agreement are satisfied.

 

c. The aggregate principal amount of all Advances outstanding under the
Revolving Credit are $_____________.

 



 

BORROWING AGENT

       

 

By:

 

Name:

  Date: _____________, 20__ Title:  



 



 

A-1


   



 

EXHIBIT “B”

 

BORROWING BASE CERTIFICATE

 

 

 

 

 



 

B-1


   



 

EXHIBIT “C”

 

COVENANT COMPLIANCE CERTIFICATE

 



Berkshire Bank

 

_____________, 20__



_________________

_________________

Attention: ___________________

 

The undersigned, the _______________ of Borrowing Agent (“Borrower”), gives this
certificate to Berkshire Bank (“Lender”), in accordance with the require-ments
of Section 6.10 of that certain Loan and Security Agreement dated August 31,
2018, by and between Borrowers and Lender (“Loan Agreement”). Capitalized terms
used in this Certificate, unless otherwise defined herein, shall have the
meanings ascribed to them in the Loan Agreement.

 

1. Based upon my review of the consolidated balance sheets and statements of
income of Borrower for the fiscal period ending __________________, 20__, copies
of which are attached hereto, I hereby certify that:

 

a. The Cash Flow Coverage Ratio of Borrowers is _________________; and

 

b. The Tangible Net Worth of Borrowers is ___________________.

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

2. No Default exists on the date hereof, other than: ____________________ [if
none, so state]; and

 

3. No Event of Default exists on the date hereof, other than: __________________
[if none, so state].

 

 



 

Very truly yours,

        By:

 

Name:

    Title:  



 

 



C-1



 